Exhibit 10.1

EXECUTION VERSION

 

 

 

BACKSTOP COMMITMENT AGREEMENT

AMONG

EXIDE TECHNOLOGIES

AND

THE BACKSTOP PARTIES PARTY HERETO

Dated as of January 7, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS      2   

Section 1.1

  

Definitions

     2   

Section 1.2

  

Additional Defined Terms

     14   

Section 1.3

  

Construction

     16    ARTICLE II BACKSTOP COMMITMENT      17   

Section 2.1

  

The Rights Offering

     17   

Section 2.2

  

The Backstop Commitment

     17   

Section 2.3

  

Backstop Party Default

     18   

Section 2.4

  

Backstop Escrow Account Funding

     19   

Section 2.5

  

Closing

     20   

Section 2.6

  

Designation and Assignment Rights

     21    ARTICLE III BACKSTOP COMMITMENT FEE AND EXPENSE REIMBURSEMENT      22
  

Section 3.1

  

Fees Payable by Exide

     22   

Section 3.2

  

Payment of Fees

     22   

Section 3.3

  

Expense Reimbursement

     23    ARTICLE IV REPRESENTATIONS AND WARRANTIES OF EXIDE      23   

Section 4.1

  

Organization and Qualification

     23   

Section 4.2

  

Corporate Power and Authority

     24   

Section 4.3

  

Execution and Delivery; Enforceability

     24   

Section 4.4

  

Authorized and Issued Capital Stock

     25   

Section 4.5

  

Notes Issuance and Indenture; Security Documents and Intercreditor Agreement

     25   

Section 4.6

  

No Conflict

     26   

Section 4.7

  

Consents and Approvals

     27   

Section 4.8

  

Arm’s Length

     27   

Section 4.9

  

Financial Statements

     27   

Section 4.10

  

Company SEC Documents and Disclosure Statement

     27   

Section 4.11

  

Absence of Certain Changes

     28   

Section 4.12

  

Compliance with Laws

     28   

Section 4.13

  

Legal Proceedings

     28   

Section 4.14

  

Labor Relations

     28   



--------------------------------------------------------------------------------

Section 4.15

  

Intellectual Property

     29   

Section 4.16

  

Title to Real and Personal Property

     29   

Section 4.17

  

No Undisclosed Relationships

     30   

Section 4.18

  

Licenses and Permits

     30   

Section 4.19

  

Environmental

     30   

Section 4.20

  

Tax Matters

     31   

Section 4.21

  

Company Plans

     33   

Section 4.22

  

Internal Control Over Financial Reporting

     34   

Section 4.23

  

Disclosure Controls and Procedures

     35   

Section 4.24

  

Material Contracts

     35   

Section 4.25

  

No Unlawful Payments

     35   

Section 4.26

  

Compliance with Money Laundering Laws

     35   

Section 4.27

  

Compliance with Sanctions Laws

     36   

Section 4.28

  

No Broker’s Fees

     36   

Section 4.29

  

No Registration Rights

     36   

Section 4.30

  

Takeover Statutes

     36   

Section 4.31

  

Insurance

     36   

Section 4.32

  

Investment Company Act

     36    ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES     
37   

Section 5.1

  

Incorporation

     37   

Section 5.2

  

Corporate Power and Authority

     37   

Section 5.3

  

Execution and Delivery

     37   

Section 5.4

  

No Conflict

     37   

Section 5.5

  

Consents and Approvals

     38   

Section 5.6

  

No Registration

     38   

Section 5.7

  

Purchasing Intent

     38   

Section 5.8

  

Sophistication; Investigation

     38   

Section 5.9

  

No Broker’s Fees

     39   

Section 5.10

  

Owned Debtor Claims

     39   

Section 5.11

  

Sufficiency of Funds

     39   

Section 5.12

  

Legal Proceedings

     40   

Section 5.13

  

Arm’s Length

     40   



--------------------------------------------------------------------------------

ARTICLE VI ADDITIONAL COVENANTS      40   

Section 6.1

  

BCA Approval Order and Disclosure Statement Order

     40   

Section 6.2

  

Confirmation Order; Plan and Disclosure Statement

     40   

Section 6.3

  

Conduct of Business

     41   

Section 6.4

  

Antitrust Approval

     41   

Section 6.5

  

Access to Information

     42   

Section 6.6

  

Financial Information

     42   

Section 6.7

  

Reasonable Efforts

     43   

Section 6.8

  

Exit ABL Revolver Financing; First Lien High Yield Notes

     44   

Section 6.9

  

New Board of Directors; Senior Management

     45   

Section 6.10

  

Blue Sky

     45   

Section 6.11

  

No Integration; No General Solicitation

     45   

Section 6.12

  

DTC Eligibility

     45   

Section 6.13

  

Use of Proceeds

     46   

Section 6.14

  

Note Legend

     46   

Section 6.15

  

Available Liquidity

     46   

Section 6.16

  

Compliance at Vernon Facility and Periodic Updates

     47   

Section 6.17

  

Regulatory Issues Relating to Frisco, Texas Properties

     47   

Section 6.18

  

Cooperation Regarding Environmental and Regulatory Compliance

     47   

Section 6.19

  

Cooperation Regarding Corporate and Tax Planning

     47   

Section 6.20

  

WARN Act Compliance

     47   

Section 6.21

  

Cooperating Regarding Security

     47   

Section 6.22

  

Binding Effect

     47    ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES      48   

Section 7.1

  

Conditions to the Obligations of Each of the Parties

     48   

Section 7.2

  

Conditions to the Obligations of the Backstop Parties

     49   

Section 7.3

  

Waiver of Conditions to Obligation of Backstop Parties

     51   

Section 7.4

  

Conditions to the Obligation of Exide

     52    ARTICLE VIII INDEMNIFICATION AND CONTRIBUTION      52   

Section 8.1

  

Indemnification Obligations

     52   

Section 8.2

  

Indemnification Procedure

     53   

Section 8.3

  

Settlement of Indemnified Claims

     54   

Section 8.4

  

Contribution

     55   

Section 8.5

  

Treatment of Indemnification Payments

     55   

Section 8.6

  

No Survival

     55   



--------------------------------------------------------------------------------

ARTICLE IX TERMINATION      56   

Section 9.1

  

Termination Rights

     56   

Section 9.2

  

Effect of Termination

     59    ARTICLE X GENERAL PROVISIONS      60   

Section 10.1

  

Notices

     60   

Section 10.2

  

Assignment; Third Party Beneficiaries

     61   

Section 10.3

  

Prior Negotiations; Entire Agreement

     61   

Section 10.4

  

Governing Law; Venue

     61   

Section 10.5

  

Waiver of Jury Trial

     62   

Section 10.6

  

Counterparts

     62   

Section 10.7

  

Waivers and Amendments; Rights Cumulative

     62   

Section 10.8

  

Headings

     63   

Section 10.9

  

Specific Performance

     63   

Section 10.10

  

No Reliance

     63   

Section 10.11

  

Publicity

     64   

Section 10.12

  

Settlement Discussions

     64   



--------------------------------------------------------------------------------

BACKSTOP COMMITMENT AGREEMENT

THIS BACKSTOP COMMITMENT AGREEMENT (this “Commitment Agreement”), dated as of
January 7, 2015, is made by and among Exide Technologies, a Delaware corporation
(as a debtor in possession and a reorganized debtor, as applicable, “Exide” or
the “Debtor”), on the one hand, and the Backstop Parties set forth on Schedule 1
hereto (each referred to herein, individually, as a “Backstop Party” and,
collectively, as the “Backstop Parties”), on the other hand. Exide and each
Backstop Party is referred to herein, individually, as a “Party” and,
collectively, as the “Parties.”

RECITALS

WHEREAS, on June 10, 2013 (the “Petition Date”), Exide commenced a voluntary
reorganization case captioned In re Exide Technologies, Ch. 11 Case No. 13-11482
(KJC) (Bankr. D. Del. Jun. 10, 2013) (the “Chapter 11 Case”) under chapter 11 of
title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy
Code”), in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”);

WHEREAS, in connection with the Chapter 11 Case, certain members of the
Unofficial Noteholder Committee, other holders of the Senior Secured Note Claims
and Exide have engaged in discussions to effect a restructuring of Exide through
a chapter 11 plan of reorganization substantially on the terms attached as an
exhibit (the “PSA Term Sheet”) to that certain Second Amended and Restated Plan
Support Agreement dated as of January 6, 2015 among the Debtor, the Backstop
Parties and certain other holders of Senior Secured Note Claims (as defined
herein) (as amended, supplemented or otherwise modified from time to time, the
“PSA” and, together with the transactions contemplated therein and under the
Plan (as defined herein), all of which shall be substantially on the terms and
conditions described in the PSA, the “Restructuring Transactions”);

WHEREAS, on November 17, 2014, Exide filed the Plan of Reorganization of Exide
Technologies in the Chapter 11 Case (as shall be amended in accordance with the
terms of the PSA and this Agreement to reflect the terms of the PSA Term Sheet
and as otherwise amended, supplemented or otherwise modified from time to time
in accordance with the PSA and this Agreement, the “Plan”)), together with the
Disclosure Statement with respect to the Plan (as amended, supplemented or
otherwise modified from time to time in accordance with the PSA and this
Agreement, the “Disclosure Statement”);

WHEREAS, in connection with the Restructuring Transactions, each Backstop Party
has entered into this Commitment Agreement and become a party hereto and has
agreed (on a several and not joint basis) in connection with a Rights Offering
of up to $175.0 million of New Second Lien Convertible Notes, to purchase
(x) such Backstop Party’s Primary Notes, and (y) up to its Backstop Commitment
Amount of the Backstop Notes, if any.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the Parties
hereby agrees as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Except as otherwise provided herein, capitalized terms
used but not otherwise defined herein shall have the meanings ascribed thereto
in the Plan. Except as otherwise provided in this Commitment Agreement, whenever
used in this Commitment Agreement (including any Exhibits and Schedules hereto),
the following terms shall have the respective meanings specified therefor below:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (including any Affiliated Funds of
such Person); provided, that for purposes of this Commitment Agreement, no
Backstop Party shall be deemed an Affiliate of Exide. For purposes of this
definition, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management policies of such Person, whether through
the ownership of voting securities, by contract or otherwise.

“Affiliated Fund” means any investment fund, the fund manager or primary
investment advisor of which is an Affiliate of such Backstop Party.

“Aggregate Commitment Amount” means, with respect to each Backstop Party, the
amount set forth opposite such Backstop Party’s name under the column titled
“Aggregate Commitment Amount” on Schedule 1 (as it may be amended, supplemented
or otherwise modified from time to time in accordance with this Commitment
Agreement).

“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other Governmental
Entity having jurisdiction pursuant to the Antitrust Laws and “Antitrust
Authority” means any of them.

“Antitrust Laws” mean the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, and any other Law governing
agreements in restraint of trade, monopolization, pre-merger notification, the
lessening of competition through merger or acquisition or anti-competitive
conduct.

“Available Notes” means the Primary Notes and Backstop Notes that any Backstop
Party fails to purchase as a result of a Backstop Party Default by any Backstop
Party.

“Backstop Commitment Amount” means, with respect to any Backstop Party, the
amount set forth opposite such Backstop Party’s name under the column titled
“Backstop Commitment Amount” on Schedule 1 (as it may be amended, supplemented
or otherwise modified from time to time in accordance with this Commitment
Agreement), which equals (x) the amount set forth opposite such Backstop Party’s
name under the column titled “Aggregate Commitment Amount” on Schedule 1 (as it
may be amended, supplemented or otherwise

 

2



--------------------------------------------------------------------------------

modified from time to time in accordance with this Commitment Agreement) minus
(y) such Backstop Party’s Primary Notes, as set forth opposite such Backstop
Party’s name under the column titled “Primary Notes” on Schedule 1 (as it may be
amended, supplemented or otherwise modified from time to time in accordance with
this Commitment Agreement).

“Backstop Party Default” means the failure by any Backstop Party to deliver and
pay the aggregate Purchase Price for such Backstop Party’s Primary Notes by the
time set forth in the Rights Offering Procedures and such Backstop Party’s
Backstop Notes by the Backstop Escrow Funding Date in accordance with
Section 2.4(b).

“Backstop Notes” means the Unsubscribed Notes in an aggregate principal amount
of up to $160,000,000 that will be issued and sold by Exide in the Rights
Offering to the Backstop Parties in accordance with their respective Aggregate
Commitment Amounts pursuant to this Commitment Agreement.

“BCA Approval Motion” means the motion to approve the Debtor’s entry into this
Commitment Agreement pursuant to sections 105(a) and 363(b) of the Bankruptcy
Code and the performance by Exide of its obligations hereunder, which shall be
in form and substance reasonably satisfactory to the Requisite Backstop Parties.

“BCA Approval Order” means the order of the Bankruptcy Court approving the
relief requested in the BCA Approval Motion, which shall be in form and
substance reasonably satisfactory to the Requisite Backstop Parties.

“Board” means the board of directors of Exide.

“Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).

“Claim” means any “claim” against the Debtor as defined in section 101(5) of the
Bankruptcy Code.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collective Bargaining Agreements” means any and all written agreements,
memoranda of understanding, contracts, letters, side letters and contractual
obligations of any kind, nature and description, that have been entered into
between, or that involves or applies to, any employer and any Employee
Representative.

“Commitment Amount” means $160,000,000.

“Company Disclosure Schedules” means the disclosure schedules delivered by Exide
to the Backstop Parties on the date of this Commitment Agreement, in form and
substance reasonably satisfactory to the Requisite Backstop Parties.

“Company Plans” means each “employee benefit plan” within the meaning of
Section 3(3) of ERISA and all other material compensation and benefits plans,
policies, programs, arrangements or payroll practices, and each other material
stock purchase, stock

 

3



--------------------------------------------------------------------------------

option, restricted stock, severance, retention, employment, consulting,
change-of-control, collective bargaining, bonus, incentive, deferred
compensation, employee loan, retirement, fringe benefit and other benefit plan,
agreement, program, policy, commitment or other arrangement, whether or not
subject to ERISA (including any related funding mechanism now in effect or
required in the future), whether formal or informal, oral or written, in each
case, that is sponsored, maintained, contributed to or required to be
contributed to by Exide or any of its Subsidiaries, or under which Exide or any
of its Subsidiaries has any current or potential liability.

“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by Exide on or prior to the date hereof.

“Confirmation Order” means the Order entered by the Bankruptcy Court confirming
the Plan under section 1129 of the Bankruptcy Code and authorizing all of the
transactions and agreements contemplated by the Plan, in form and substance
reasonably satisfactory to the Requisite Backstop Parties.

“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, binding letter of intent, binding
memorandum of understanding or other obligation, and any amendments thereto,
whether written or oral, but excluding any Company Plan and the Plan.

“Cover Transaction” means a circumstance in which Exide funds all or a portion
of the Deficiency Amount through available cash and/or Exide arranges for the
sale of all or any portion of the Available Notes to any other Person, in each
case during the Cover Transaction Period.

“Cover Transaction Period” means the ten (10) Business Day period following
expiration of the Backstop Party Replacement Period.

“Debtor Claims” means those Claims or interests classified or unclassified under
the Plan, including each of the Senior Secured Note Claims and any other Claims
or interests junior to the Senior Secured Note Claims, that any Backstop Party
may hold against the Debtor, but excluding claims under the Existing European
Facilities (as defined in the PSA Term Sheet) or under the DIP Credit Agreement.

“Defaulting Backstop Party” means, at any time, any Backstop Party that caused a
Backstop Party Default that is continuing at such time.

“Deficiency Amount” means the difference between (x) the Commitment Amount and
(y) the aggregate amount on deposit in the Rights Offering Escrow Accounts,
calculated as of the first (1st) Business Day following the expiration of the
Backstop Party Replacement Period (after giving effect to a Backstop Party
Replacement).

“DIP Credit Agreement” means that certain Amended and Restated Superpriority
Debtor-in-Possession Credit Agreement by and among Exide Technologies, as

 

4



--------------------------------------------------------------------------------

U.S. borrower, Exide Global Holding Netherlands C.V., as foreign borrower, the
lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as agent,
J.P. Morgan Securities LLC, as sole bookrunner and sole lead arranger and UBS
Securities LLC, as documentation agent, dated as of July 12, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time) as
approved by the Final DIP Order.

“DIP Event of Default” means an “Event of Default” under, and as defined in, the
DIP Credit Agreement.

“DIP Term Loan Claim” has the meaning set forth in the Plan.

“Disclosure Statement” means the disclosure statement with respect to the Plan
approved pursuant to the Disclosure Statement Order (including all exhibits and
schedules thereto), in form and substance reasonably satisfactory to the
Requisite Backstop Parties.

“Disclosure Statement Order” means the Order entered by the Bankruptcy Court
approving the Disclosure Statement and Solicitation Materials as containing,
among other things, “adequate information” as required by section 1125 of the
Bankruptcy Code, in form and substance reasonably satisfactory to the Requisite
Backstop Parties.

“DOJ Investigation” means the investigation initiated by the U.S. Department of
Justice in the Central District of California by service on Exide of a grand
jury subpoena on August 8, 2014 regarding waste hauling practices and air
emissions related to the Vernon Facility.

“DTSC” means the State of California Environmental Protection Agency, Department
of Toxic Substances Control.

“DTSC Stipulation” means the Stipulation and Order dated November 5, 2014 by and
between Exide and the DTSC, as approved by an Order of the Bankruptcy Court
entered on November 20, 2014.

“Emergence Available Liquidity” means an amount, determined as of the Plan
Effective Date on a pro forma basis after giving effect to the transactions
contemplated by the Plan and this Commitment Agreement, equal to (x) the amount
of cash and cash equivalents of Exide and its Subsidiaries that are not
“restricted” in accordance with GAAP, determined on a consolidated basis
following the accounting methodologies, practices and procedures historically
used by Exide in preparing a consolidated balance sheet for Exide and its
Subsidiaries in accordance with GAAP, plus (y) all amounts available for
borrowing or issuance of letters of credit under the Exit ABL Revolver
Financing.

“Emergence Available Liquidity Target” means $190.0 million; provided, however,
that the Emergence Available Liquidity Target shall be reduced dollar for dollar
by: (i) the amount by which the net proceeds received by Exide and/or its
Subsidiaries pursuant to the Frisco Master Settlement Agreement is less than the
amount projected to be received as set forth in the projections filed by Exide
with the Bankruptcy Court on November 25, 2014; (ii) the amount of any cash
settlement paid by Exide and/or its Subsidiaries in respect of the AQMD
Complaint; and (iii) the amount of any cash paid by Exide and/or its
Subsidiaries in respect of claims of prepetition unsecured creditors (or any fee
and expense related thereto).

 

5



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“Event” means any event, development, occurrence, circumstance or change.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exide Bylaws” means the amended and restated bylaws of Exide as of the Closing
Date, which shall be substantially consistent with the terms set forth in the
Plan and otherwise be in form and substance reasonably satisfactory to the
Requisite Backstop Parties.

“Exide C.V.” means Exide Global Holding Netherlands C.V., a direct non-debtor
Subsidiary of Exide incorporated under the laws of the Netherlands.

“Exide Certificate of Incorporation” means the amended and restated certificate
of incorporation of Exide as of the Closing Date, which shall be substantially
consistent with the terms set forth in the Plan (or any supplement thereto) and
otherwise be in form and substance reasonably satisfactory to the Requisite
Backstop Parties.

“Exit ABL Revolver Financing” means that certain exit financing obtained by
Exide on or prior to the Plan Effective Date in the form of an asset-based
revolving credit facility in an aggregate amount of up to $225.0 million, the
documentation for which shall be in form and substance reasonably satisfactory
to the Requisite Backstop Parties and shall have the terms therefor
substantially as described in the PSA Term Sheet and other terms and provisions
that are customary for such an asset-based revolving facility.

“Expense Reimbursement” has the meaning set forth in Section 3.3.

“Fee Notes” has the meaning set forth in Section 3.1.

“Fee Shares” has the meaning set forth in Section 3.1.

“Final DIP Order” means that Order entered by the Bankruptcy Court on July 25,
2013 [Docket No. 427], as may be amended from time to time.

“Final Order” means an order or judgment, the operation or effect of which has
not been reversed, stayed, modified, or amended, and is in full force and
effect, and as to which order or judgment (a) the time to appeal, seek
certiorari, or request reargument or further review or rehearing has expired and
no appeal, petition for certiorari, or request for reargument or further review
or rehearing has been timely filed, or (b) any appeal that has been or may be
taken or any petition for certiorari or request for reargument or further review
or rehearing that has been or may be filed, has been resolved by the highest
court to which the order or judgment was appealed, from which certiorari was
sought, or to which the request was made, and no further appeal or petition for
certiorari or request for reargument or further review or rehearing has been

 

6



--------------------------------------------------------------------------------

or can be taken or granted; provided that, upon mutual written agreement, Exide
and the Requisite Backstop Parties may deem an order or judgment to be a “Final
Order” for purposes hereof.

“First Lien High Yield Notes” means those certain first lien high yield notes in
an aggregate principal amount equal to $272,141,224 to be issued by Exide on or
prior to the Plan Effective Date in connection with the DIP/First Lien Exchange
and the DIP/Second Lien Conversion Funding Fee (each as defined in the Plan),
the documentation for which shall be in form and substance reasonably
satisfactory to the Requisite Backstop Parties and shall reflect the terms
therefor substantially as described in the PSA Term Sheet and other terms and
provisions, including affirmative and negative covenants, that are customary for
such high yield notes.

“First Lien Indenture” means the indenture among Exide, as issuer, the
guarantors party thereto, and the Trustee governing the First Lien High Yield
Notes, dated as of the Plan Effective Date.

“Frisco Master Settlement Agreement” means that certain Master Settlement
Agreement by and among Exide, the City of Frisco, Texas, Frisco Economic
Development Corporation, and Frisco Community Development Corporation dated
June 6, 2012.

“General Rights Offering Escrow Account” means the escrow account established
pursuant to the Rights Offering Procedures pursuant to which Rights Offering
Participants are required to fund the Purchase Price.

“Governmental Entity” means any U.S. or non-U.S. federal, state, municipal,
local, judicial, administrative, legislative or regulatory agency, department,
commission, court, or tribunal of competent jurisdiction (including any branch,
department or official thereof).

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indenture” means the indenture among Exide, as issuer, the guarantors party
thereto, and the Trustee governing the New Second Lien Convertible Notes, dated
as of the Plan Effective Date.

“Intellectual Property” means all U.S. or foreign intellectual or industrial
property or proprietary rights, including any: (i) trademarks, service marks,
trade dress, domain names, social media identifiers, corporate and trade names,
logos and all other indicia of source or origin, together with all associated
goodwill, (ii) patents, inventions, invention disclosures, technology, know-how,
processes and methods, (iii) copyrights and copyrighted works, (including
software, applications, source and object code, databases and compilations,
online, advertising and promotional materials, mobile and social media content
and documentation), (iv) trade secrets and confidential or proprietary
information or content, and (v) all registrations, applications, renewals,
re-issues, continuations, continuations-in-part, divisions, extensions,
re-examinations and foreign counterparts of any of the foregoing.

“Intercreditor Agreement” means the intercreditor agreement governing the
relationship as to lien priority and enforcement of creditors’ rights among
(1) the lenders under

 

7



--------------------------------------------------------------------------------

the Exit ABL Revolver Financing, (2) the holders of the First Lien High-Yield
Notes and (3) the holders of the New Second Lien Convertible Notes, which shall
be substantially on the terms specified in the PSA Term Sheet and shall have
other terms and provisions that are customary for such an intercreditor
agreement of this kind.

“IRS” means the United States Internal Revenue Service.

“KEIP” means a key employee incentive plan.

“Knowledge of Exide” means the knowledge, after reasonable inquiry, of any of
the following members of Exide’s management team: Exide’s Chief Executive
Officer, Chief Financial Officer, General Counsel, President of Industrial
Americas, Recycling, and Research and Development, President of Asia Pacific,
Chief Restructuring Officer, President of Europe, or Senior Vice President of
Corporate Development and Treasurer.

“Law” means any law, statute, regulation, rule, code or ordinance enacted,
adopted, issued or promulgated by any Governmental Entity.

“Lien” means any lease, lien, adverse claim, charge, option, right of first
refusal, servitude, security interest, mortgage, pledge, deed of trust,
easement, encumbrance, restriction on transfer, conditional sale or other title
retention agreement, defect in title or other restrictions of a similar kind.

“LTIP” means a long-term incentive plan consistent with the Plan.

“Material Adverse Effect” means any Event which individually, or together with
all other Events, has had or would reasonably be expected to have a material
adverse effect on the (i) business, assets, capitalization, liabilities,
finances, properties, results of operations, or condition (financial or
otherwise) or the prospects of Exide, individually, or Exide and its
Subsidiaries, taken as a whole, or (ii) the ability of Exide, individually, or
Exide and its Subsidiaries, taken as a whole, to perform their obligations
under, or to consummate the transactions contemplated by, this Commitment
Agreement, the PSA or the Plan, including the Rights Offering.

“Material Entity” means Exide and any Subsidiary of Exide that is a “significant
subsidiary” as defined in Rule 1-02(w) of Regulation S-X promulgated pursuant to
the Exchange Act.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity, and any other substances of any kind, that is regulated as
hazardous, toxic, a contaminant, a pollutant, or otherwise is regulated under
any Environmental Law as a result of its ignitability, corrosivity, reactivity,
or toxicity.

“New Common Stock” means the common stock to be authorized and issued by Exide
on the Plan Effective Date.

 

8



--------------------------------------------------------------------------------

“New Second Lien Convertible Notes” means the 7.0% Second Lien Convertible Notes
due 2025 of Exide issued pursuant to the Indenture in an aggregate principal
amount not less than $276,000,000 but not greater than $291,000,000 (with the
aggregate principal amount subject to adjustment as described in the PSA Term
Sheet), the documentation for which shall be in form and substance reasonably
satisfactory to the Requisite Backstop Parties and shall have the terms therefor
substantially as described in the PSA Term Sheet and other terms and provisions
that are customary for such notes, including, without limitation, affirmative
and negative covenants that are consistent with those governing the First Lien
High Yield Notes, with such adjustments thereto as are reasonable and customary
for second-lien secured high-yield notes, and which shall be rated by at least
one credit rating agency within ninety (90) days after the Closing.

“Order” means any judgment, order, award, injunction, writ, or decree of any
Governmental Entity or arbitrator.

“Overallotment Procedures” has the meaning set forth in the Rights Offering
Procedures.

“Overallotment Notes” means the aggregate amount of all Rights Offering Notes
subscribed for by holders of Senior Secured Note Claims that elect to purchase
Rights Offering Notes in excess of such holder’s Primary Notes.

“Owned Debtor Claims” means those Debtor Claims beneficially owned by any
Backstop Party or of which such Backstop Party is the nominee, investment
manager or advisor for the beneficial owners of such Debtor Claims.

“Owned DIP Claims” means those DIP Term Loan Claims beneficially owned by any
Backstop Party or of which such Backstop Party is the nominee, investment
manager or advisor for the beneficial owners of such DIP Term Loan Claims, as
reflected on Schedule 1 attached hereto.

“Owned Real Property” means all real property and interests in real property
owned, in whole or in part, directly or indirectly by Exide and its
Subsidiaries, together with all buildings, fixtures and improvements located
thereon, and all appurtenances thereto.

“Permitted Liens” means (i) Liens for Taxes, assessments, and other governmental
levies, fees or charges that (A) are not due and payable or (B) are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made with respect thereto; (ii) mechanics liens and similar
liens for labor, materials or supplies provided with respect to any Owned Real
Property or personal property incurred in the ordinary course of business
consistent with past practice and as otherwise not prohibited under this
Commitment Agreement, for amounts that (A) do not materially detract from the
value of, or materially impair the use of, any of the Owned Real Property or
personal property of Exide or any of its Subsidiaries or (B) are being contested
in good faith by appropriate proceedings; (iii) zoning, building codes and other
land use Laws regulating the use or occupancy of any Owned Real Property or the
activities conducted thereon that are imposed by any Governmental Entity having
jurisdiction over such real property; provided, that no such zoning, building
codes and other land

 

9



--------------------------------------------------------------------------------

use Laws prohibit the use or occupancy of such Owned Real Property; (iv) minor
deficiencies in title, survey exceptions, easements, covenants, conditions,
restrictions and other similar matters affecting title to any Owned Real
Property and other title defects that do not or would not materially impair the
use or occupancy of such real property or the operation of Exide’s or any of its
Subsidiaries’ business; (v) Liens that affect Owned Real Property, the
underlying fee interest of any Real Property Lease, or tangible personal
property that do not materially impair the use of such property in the ordinary
course of Exide’s or any of its Subsidiaries’ business, as currently conducted;
(vi) all licenses, agreements, settlements, consents, and covenants not to
assert that were entered into in the ordinary course of business consistent with
past practice; (vii) the interests of lessors under operating leases and
licensors under license agreements; (viii) Liens on amounts deposited to secure
Exide’s and its Subsidiaries’ obligations in connection with workers’
compensation insurance unemployment insurance or other types of social security;
(ix) Liens on amounts deposited to secure Exide’s and its Subsidiaries’
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money, and Liens arising in connection with the sales, transfers,
dispositions and factoring of accounts receivable; (x) Liens on amounts
deposited to secure Exide’s and its Subsidiaries’ obligations with respect to
statutory obligations, surety and customs bonds, statutory bonds, government
contracts, trade contracts, completion and performance guarantees, performance
bonds, stay or appeal bonds, progress payments and other similar obligations
incurred in the ordinary course of business; (xi) in connection with subsurface
mineral and oil and gas rights that do not materially interfere with or impair
the use or operation thereof; (xii) on or after the occurrence of the Plan
Effective Date, Liens granted in connection with or permitted under the
Indenture or the documentation governing the Exit ABL Revolver Financing or
First Lien High Yield Notes; and (xiii) Liens that, pursuant to the Confirmation
Order, will not survive beyond the Plan Effective Date.

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, associate,
trust, Governmental Entity or other entity or organization.

“Plan Effective Date” means the “Effective Date” as set forth in the Plan.

“Plan Transaction Documents” means the “Plan Transaction Documents” as defined
under the Plan, including all documentation contemplated by the Restructuring
Transactions and this Agreement.

“Primary Notes” means the New Second Lien Convertible Notes issuable by Exide to
a holder of Senior Secured Notes Claims in aggregate principal amounts set forth
on Schedule 1 upon exercise of subscription rights in the Rights Offering and
payment of the Purchase Price therefor.

“Post-Effective Date Business” means the businesses, assets and properties of
Exide and its Subsidiaries, taken as a whole, as of the Plan Effective Date
after giving effect to the Restructuring Transactions and other transactions
contemplated by the Plan.

“Purchase Price” means the aggregate principal amount of Backstop Notes, minus
any original issue discount on such Backstop Notes elected to be received by a
Backstop Party in lieu of receipt of Fee Notes pursuant to the terms of this
Agreement, to be purchased by such Backstop Party in accordance with its
Aggregate Commitment Amount.

 

10



--------------------------------------------------------------------------------

“Real Property Leases” means those leases, subleases, licenses, concessions and
other agreements, as amended, modified or restated, pursuant to which Exide or
one of its Subsidiaries holds a leasehold or subleasehold estate in, or is
granted the right to use or occupy, any land, buildings, structures,
improvements, fixtures or other interest in real property used in Exide’s or its
Subsidiaries’ business.

“Related Party” means, with respect to any Person, (i) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or stockholder of such Person and (ii) any former,
current or future director, officer, agent, Affiliate, employee, general or
limited partner, member, manager or stockholder of any of the foregoing.

“Reorganized Exide Corporate Documents” means the Exide Bylaws, the Exide
Certificate of Incorporation and the bylaws and certificate of incorporation (or
comparable constituent documents) of any other Subsidiaries of Exide, each in
form and substance reasonably satisfactory to the Requisite Backstop Parties.

“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants, advisors and other representatives.

“Requisite Backstop Parties” means the Backstop Parties (other than any
Defaulting Backstop Parties) holding more than fifty percent (50%) of the
Aggregate Commitment Amounts committed by all of the Backstop Parties (other
than any Defaulting Backstop Parties); provided, that for purposes of this
definition, each such Backstop Party shall be deemed also to have committed the
Aggregate Commitment Amount held by such Backstop Party’s Related Purchasers,
with such Backstop Party and such Backstop Party’s Related Purchasers being
treated as a single holder for this purpose; provided, further, that, to the
extent the satisfaction or consent of the Requisite Backstop Parties is required
in respect of any provision or document referred to herein or in the Plan, any
such provision or document shall not have a material, disproportionate (as
compared to other Backstop Parties) and adverse effect on any Backstop Party or
the Owned Debtor Claims held by such Backstop Party without the consent of such
Backstop Party.

“Rights” means the subscription rights distributed pursuant to and in accordance
with the Rights Offering Procedures.

“Rights Offering” means the rights offering contemplated by this Commitment
Agreement and the Rights Offering Procedures, both as are reasonably
satisfactory to the Requisite Backstop Parties; provided, however, that nothing
set forth in this Commitment Agreement, the Rights Offering Procedures or
otherwise shall require aggregate subscriptions or proceeds in excess of the
Commitment Amount as a condition to the consummation of the Rights Offering.

 

11



--------------------------------------------------------------------------------

“Rights Offering Escrow Accounts” means, collectively, the Backstop Escrow
Account and the General Rights Offering Escrow Account established in accordance
with Section 2.4.

“Rights Offering Expiration Time” means the time and the date on which the
rights offering subscription form must be duly delivered to the Rights Offering
Subscription Agent in accordance with the Rights Offering Procedures, together
with the applicable Purchase Price.

“Rights Offering Notes” means the New Second Lien Convertible Notes in the
aggregate principal amount of up to $175,000,000 offered for subscription under
the Rights Offering Procedures.

“Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Notes in accordance with the Rights Offering Procedures.

“Rights Offering Procedures” means the procedures with respect to the Rights
Offering that are approved by the Bankruptcy Court pursuant to the Rights
Offering Procedures Order which procedures shall be in form and substance
reasonably satisfactory to Exide and the Requisite Backstop Parties.

“Rights Offering Procedures Order” means an Order entered by the Bankruptcy
Court, in form and substance reasonably satisfactory to the Requisite Backstop
Parties, approving the commencement of the Rights Offering in accordance with
the Rights Offering Procedures.

“Rights Offering Subscription Agent” means a subscription agent appointed by
Exide and reasonably satisfactory to the Requisite Backstop Parties.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Documents” means the security agreements, pledge agreements,
collateral assignments, mortgages and related agreement, creating, evidencing or
perfecting the security interests in the collateral securing the New Second Lien
Convertible Notes , the documentation for which shall be in form and substance
reasonably satisfactory to the Requisite Backstop Parties and shall have the
terms therefor substantially as described in the PSA Term Sheet and other terms
and provisions that are customary for such agreements, which terms and
provisions shall be consistent with those governing the corresponding agreements
related to the First Lien High Yield Notes.

“Senior Secured Indenture” means that certain indenture dated as of January 25,
2011 (as amended, supplemented or otherwise modified from time to time) under
which Exide issued the Senior Secured Notes.

 

12



--------------------------------------------------------------------------------

“Senior Secured Note Claims” means the Claims on account of the Senior Secured
Notes.

“Senior Secured Notes” means those certain 8 5/8% Senior Secured Notes due 2018
issued by Exide under the Senior Secured Indenture.

“Solicitation Materials” means the solicitation materials in respect of the Plan
and the Rights Offering Procedures, in form and substance reasonably
satisfactory to the Requisite Backstop Parties.

“Stockholders Agreement” means that agreement to be entered into among
reorganized Exide and the holders of equity interests in reorganized Exide,
which shall be in form and substance substantially consistent with the Plan and
otherwise reasonably satisfactory to the Requisite Backstop Parties.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (i) owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity
interests, (ii) has the power to elect a majority of the board of directors or
similar governing body or (iii) has the power to direct the business and
policies.

“Takeover Statute” means any restrictions contained in any “fair price,”
“moratorium,” “control share acquisition,” “business combination” or other
similar anti-takeover statute or regulation.

“Taxes” (i) any and all federal, state, provincial, local, foreign and other
taxes, levies, fees, imposts, duties, and similar governmental charges
(including any interest, fines, assessments, penalties or additions to tax
imposed in connection therewith or with respect thereto) including (x) taxes
imposed on, or measured by, income, franchise, profits or gross receipts, and
(y) ad valorem, value added, capital gains, sales, goods and services, use, real
or personal property, capital stock, license, branch, payroll, estimated
withholding, employment, social security (or similar), unemployment,
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, transfer and gains taxes, and customs duties,
(ii) any and all liability for the payment of any items described in clause
(i) above as a result of being (or ceasing to be) a member of an affiliated,
consolidated, combined, unitary or aggregate group (or being included (or being
required to be included) in any Tax Return related to such group and (iii) any
and all liability for the payment of any amounts as a result of any express or
implied obligation to indemnify any other person, or any successor or transferee
liability, in respect of any items described in clause (i) or (ii) above.

“Tax Returns” means any and all reports, returns, declarations, claims for
refund, elections, disclosures, estimates, information reports or returns or
statements required to be supplied to a Governmental Entity in connection with
Taxes, including any schedule or attachment thereto or amendment thereof.

“Transfer” means sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of.

 

13



--------------------------------------------------------------------------------

“Treasury Regulations” means the Treasury regulations promulgated under the
Code.

“Trustee” means the trustee under the Indenture and the First Lien Indenture or,
in the event that the Indenture and the First Lien Indenture have separate
trustees, the trustee under the Indenture or the First Lien Indenture, as
applicable.

“Unofficial Noteholder Committee” means that certain ad hoc committee of holders
of Senior Secured Notes (and certain of their Affiliates) represented by Paul,
Weiss, Rifkind, Wharton & Garrison LLP.

“Unsubscribed Notes” means the Rights Offering Notes (after giving effect to the
purchase of any Overallotment Notes) that have not been duly purchased by the
Rights Offering Participants in accordance with the Rights Offering Procedures
and the Plan.

“Vernon Facility” means Exide’s lead recycling facility and related operations
located at 2700 South Indiana Avenue, Vernon, California 90058.

“Vernon Legal Action” means any action or claim pursued by the Los Angeles
County Board of Supervisors against Exide that results in any injunctive relief
or monetary damages in respect of the Vernon Facility.

“Vernon Mitigation Plan” means that certain Mitigation Plan for Construction of
Risk Reduction Measures, RCRA RFI Sampling, and Major Maintenance Activities
prepared for Exide by Remediation Services, Inc. dated May 12, 2014 and approved
by the AQMD on July 10, 2014, as amended on August 8, 2014 and as may be further
amended and supplemented from time to time.

“Vernon Risk Reduction Plan” means that certain Risk Reduction Plan submitted by
Exide to the AQMD and approved by the AQMD on March 19, 2014, as may be amended
and supplemented from time to time.

Section 1.2 Additional Defined Terms. In addition to the terms defined in
Section 1.1, additional defined terms used herein shall have the respective
meanings assigned thereto in the Sections indicated in the table below.

 

Defined Term

  

Section

Alternative Transaction

   Section 4.02(b) of the PSA

Applicable Consent

   Section 4.7

AQMD

   Section 6.16

AQMD Complaint SSe

   Section 6.16

Backstop Commitment

   Section 2.2

Backstop Commitment Fee

   Section 3.1

Backstop Equity Fee

   Section 3.1

Backstop Escrow Account

   Section 2.4(a)

Backstop Escrow Funding Date

   Section 2.4(b)

Backstop Notes Fee

   Section 3.1

 

14



--------------------------------------------------------------------------------

Defined Term

  

Section

Backstop Parties

   Preamble

Backstop Party

   Preamble

Backstop Party Replacement

   Section 2.3(a)

Backstop Party Replacement Period

   Section 2.3(a)

Bankruptcy Code

   Recitals

Bankruptcy Court

   Recitals

Chapter 11 Case

   Recitals

Closing

   Section 2.5(a)

Closing Date

   Section 2.5(a)

Commitment Agreement

   Preamble

Common Stock

   Section 7.1(cc)

Debtor

   Recitals

Economic Change

   Section 8.05 of the PSA

Employee Representatives

   Section 4.14(a)

Environmental Laws

   Section 4.19(a)

Escrow Release

   Section 2.4(b)

Exide

   Preamble

Existing European Facilities

   PSA Term Sheet

Expense Reimbursement

   Section 3.3

Fee Notes

   Section 3.1

Fee Shares Sect

   Section 3.1

Financial Reports

   Section 6.6(a)

Financial Statements

   Section 4.9

Foreign Benefit Plans

   Section 4.21(h)

Funding Notice

   Section 2.4(a)

GAAP

   Section 4.9

Indemnified Claim

   Section 8.2

Indemnified Person

   Section 8.1

Indemnifying Party

   Section 8.1

Infringed

   Section 4.15

Initial Funding Notice

   Section 2.4(a)

Legal Proceedings

   Section 4.13

Legend

   Section 6.14

Losses

   Section 8.1

Material Contract

   Section 4.24

Money Laundering Laws

   Section 4.26

Multiemployer Plan

   Section 4.21(b)

Non-Waiving Backstop Parties

   Section 7.3

Outside Date

   Section 9.1(g)

Party

   Preamble

Petition Date

   Recitals

Plan

   Recitals

Pre-Closing Period

   Section 6.3

PSA

   Recitals

PSA Term Sheet

   Recitals

 

15



--------------------------------------------------------------------------------

Defined Term

  

Section

Regulation S

   Section 5.8

Related Purchaser

   Section 2.6(a)

Replacing Backstop Parties

   Section 2.3(a)

Restructuring Transactions

   Recitals

Rights Offering Commitment

   Section 2.1

Sale

   Section 4.02(c) of the PSA

Subsequent Funding Notice

   Section 2.4(a)

Ultimate Purchaser

   Section 2.6(b)

Waiving Backstop Parties

   Section 7.3

WARN Act

   Section 4.14

Section 1.3 Construction.

(a) In this Commitment Agreement, unless the context otherwise requires:

(i) references to Articles, Sections, Exhibits and Schedules are references to
the articles and sections or subsections of, and the exhibits and schedules
attached to, this Commitment Agreement;

(ii) the descriptive headings of the Articles and Sections of this Commitment
Agreement are inserted for convenience only, do not constitute a part of this
Commitment Agreement and shall not affect in any way the meaning or
interpretation of this Commitment Agreement;

(iii) references in this Commitment Agreement to “writing” or comparable
expressions include a reference to a written document transmitted by means of
electronic mail in portable document format (.pdf), facsimile transmission or
comparable means of communication;

(iv) words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;

(v) the words “hereof”, “herein”, “hereto” and “hereunder”, and words of similar
import, when used in this Commitment Agreement, shall refer to this Commitment
Agreement as a whole, including all Exhibits and Schedules attached to this
Commitment Agreement, and not to any provision of this Commitment Agreement;

(vi) the term this “Commitment Agreement” shall be construed as a reference to
this Commitment Agreement as the same may have been, or may from time to time
be, amended, modified, varied, novated or supplemented;

(vii) “include”, “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words;

(viii) references to “day” or “days” are to calendar days;

 

16



--------------------------------------------------------------------------------

(ix) references to “the date hereof” means as of the date of this Commitment
Agreement;

(x) unless otherwise specified, references to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder in effect on the date of this Commitment
Agreement; and

(xi) references to “dollars” or “$” are to United States of America dollars.

(b) This Commitment Agreement is the product of extensive discussions and
negotiations between and among the Debtor, the Backstop Parties and certain
other creditors and constituencies. Each of the foregoing was represented by
counsel, who either (a) participated in the formulation and documentation of, or
(b) was afforded the opportunity to review and provide comments on, this
Commitment Agreement and the documents ancillary hereto. Accordingly, the
general rule of contract construction known as “contra preferentem” shall not
apply to the construction or interpretation of any provision of this Commitment
Agreement or any contract, instrument, release, indenture, exhibit, or other
agreement or document generated in connection herewith.

ARTICLE II

BACKSTOP COMMITMENT

Section 2.1 The Rights Offering. On the terms and subject to the conditions
hereof, (a) Exide shall conduct the Rights Offering pursuant to and in
accordance with the Rights Offering Procedures (including the Overallotment
Procedures as set forth in the Rights Offering Procedures), this Commitment
Agreement, and the Plan; and (b) in connection with the Rights Offering, each
Backstop Party agrees, severally and not jointly, to purchase and shall
purchase, and Exide agrees to issue and sell to such Backstop Party and shall
issue and sell to such Backstop Party, on the Closing Date, all of such Backstop
Party’s Primary Notes at the Purchase Price in an aggregate principal amount set
forth opposite such Backstop Party’s name under the column titled “Primary
Notes” on Schedule 1 (the “Rights Offering Commitment”).

Section 2.2 The Backstop Commitment. On the terms and subject to the conditions
hereof, in the Rights Offering each Backstop Party agrees, severally and not
jointly, to purchase and shall purchase, and Exide agrees to issue and sell to
such Backstop Party and shall issue and sell to such Backstop Party, on the
Closing Date and for the Purchase Price, the aggregate principal amount of
Backstop Notes equal to such Backstop Party’s pro rata portion of the
Unsubscribed Notes, determined based upon the relative Backstop Commitment
Amounts of the Backstop Parties, in each case up to such Backstop Party’s
Backstop Commitment Amount (such obligation to purchase the Unsubscribed Notes,
the “Backstop Commitment”).

 

17



--------------------------------------------------------------------------------

Section 2.3 Backstop Party Default.

(a) Upon the occurrence of a Backstop Party Default, the Backstop Parties (other
than any Defaulting Backstop Party) shall have the right, but shall not be
obligated to, within five (5) Business Days after receipt of written notice from
Exide to all Backstop Parties of such Backstop Party Default (which notice shall
be given promptly following the occurrence of such Backstop Party Default and
substantially concurrently to all Backstop Parties) (such five (5) Business Day
period, the “Backstop Party Replacement Period”) to request that one or more of
the Backstop Parties (other than the Defaulting Backstop Party) purchase all or
any portion of the Available Notes (any such purchase, a “Backstop Party
Replacement”) on the terms and subject to the conditions set forth in this
Commitment Agreement and in such amounts based upon the applicable Aggregate
Commitment Amount with respect to such Replacing Backstop Party, or as may
otherwise be agreed upon by Exide and all of the Backstop Parties electing to
purchase all or any portion of the Available Notes (such Backstop Parties, the
“Replacing Backstop Parties”); provided, however, that during the Backstop Party
Replacement Period and prior to giving effect to any Cover Transaction, (i) each
non-Defaulting Backstop Party shall be obligated to make a Backstop Party
Replacement with respect to a portion of any Defaulting Backstop Party’s
Backstop Commitment (to the extent not otherwise assumed by a Replacing Backstop
Party) determined in proportion to such non-Defaulting Backstop Party’s
respective Backstop Commitment Amount if the aggregate amount to be funded by a
non-Defaulting Backstop Party pursuant to Section 2.2 (to the extent not
otherwise assumed by a Replacing Backstop Party) is less than or equal to the
amount that would have been required to be funded by such non-Defaulting
Backstop Party pursuant to Section 2.2 if no other Person had participated in
the Rights Offering and the Defaulting Backstop Parties had performed their
respective obligations under Section 2.2; and (ii) after giving effect to any
Backstop Party Replacement pursuant to clause (i) of this proviso, then each
Backstop Party that has requested Overallotment Notes pursuant to the
Overallotment Procedures, such Backstop Party, together with all other Backstop
Parties requesting Overallotment Notes, shall be obligated to make a Backstop
Party Replacement in an amount up to such Backstop Party’s pro rata percentage
of any Overallotment Notes allocated to any Defaulting Backstop Parties pursuant
to the Overallotment Procedures; provided, further, that in no event shall the
foregoing require any non-Defaulting Backstop Party to purchase more than its
Aggregate Commitment Amount (unless such non-Defaulting Backstop Party elects to
purchase Overallotment Notes pursuant to the Overallotment Procedures). Except
as described in the previous sentence, no Backstop Party shall be obligated to
provide a Backstop Party Replacement unless such Backstop Party affirmatively
consents thereto in writing. Any such Available Notes purchased by a Replacing
Backstop Party shall be included in the determination of (y) the Backstop Notes
of such Replacing Backstop Party for all purposes hereunder and (z) the Backstop
Commitment Amount of such Backstop Party for all purposes hereunder, including
for purposes of Section 3.1 and the definition of Requisite Backstop Parties. If
a Backstop Party Default occurs, the Closing and the Outside Date shall be
delayed only to the extent necessary to allow for (A) the Backstop Party
Replacement to be completed within the Backstop Party Replacement Period and
(B) if necessary, the consummation of a Cover Transaction within the Cover
Transaction Period. If the Backstop Party Replacement has not been consummated
upon expiration of the Backstop Party Replacement Period, and a Cover
Transaction has not been consummated prior to the expiration of the Cover
Transaction Period, each Backstop Party may terminate its obligations under this
Commitment Agreement by written notice to Exide, or this Commitment Agreement
may be terminated by Exide by written notice to each Backstop Party.

 

18



--------------------------------------------------------------------------------

(b) If a Backstop Party is or becomes a Defaulting Backstop Party, such Backstop
Party shall be in breach of this Commitment Agreement and shall not be entitled
to the Backstop Commitment Fee hereunder and shall forfeit its portion of the
Backstop Commitment Fee to the Replacing Backstop Parties (if any) pro rata
based upon the aggregate principal amount of Available Notes purchased by each
such Replacing Backstop Party within one (1) Business Day of receiving written
notice by Exide or any other Backstop Party of the consummation of such Backstop
Party Replacement.

(c) Nothing in this Commitment Agreement shall be deemed to require a Backstop
Party to purchase more than its Aggregate Commitment Amount of the New Second
Lien Convertible Notes.

(d) Notwithstanding the foregoing, if the non-Defaulting Backstop Parties do not
elect to subscribe for and purchase all of the Available Notes pursuant to
Section 2.3(a) prior to the expiration of the Backstop Party Replacement Period,
Exide shall have the Cover Transaction Period to consummate a Cover Transaction.

(e) No provision of this Commitment Agreement shall relieve any Defaulting
Backstop Party from liability hereunder in connection with such Defaulting
Backstop Party’s Backstop Party Default.

Section 2.4 Backstop Escrow Account Funding.

(a) Funding Notice. (A) No later than the fifth (5th) Business Day following the
Rights Offering Expiration Time, Exide, or the Rights Offering Subscription
Agent on behalf of Exide, shall deliver to each Backstop Party a written notice
(the “Initial Funding Notice”) and (B) if an Escrow Release occurs, no later
than the fifth (5th) Business Day prior to the Plan Effective Date, Exide, or
the Rights Offering Subscription Agent on behalf of Exide, shall deliver to each
Backstop Party an additional written notice (the “Subsequent Funding Notice”
and, together with the Initial Funding Notice, a “Funding Notice”), in each case
of (i) the aggregate principal amount of Rights Offering Notes elected to be
purchased by the Rights Offering Participants and the aggregate Purchase Price
therefor; (ii) the aggregate principal amount of Backstop Notes, if any, and the
aggregate Purchase Price therefor; (iii) the aggregate principal amount of
Primary Notes and Backstop Notes to be issued and sold by Exide to such Backstop
Party and the aggregate Purchase Price therefor; and (iv) the escrow account to
which such Backstop Party shall deliver and pay the aggregate Purchase Price for
such Primary Notes and Backstop Notes (the “Backstop Escrow Account”). Exide, or
the Rights Offering Subscription Agent on behalf of Exide, shall as promptly as
practicable provide any written backup, information and documentation relating
to the information contained in the applicable Funding Notice as any Backstop
Party may reasonably request.

(b) Backstop Escrow Account Funding. No later than the second (2nd) Business Day
following receipt of the Initial Funding Notice (such date, the “Backstop Escrow
Funding Date”), each Backstop Party shall deliver and pay the aggregate Purchase

 

19



--------------------------------------------------------------------------------

Price for such Backstop Party’s Primary Notes and Backstop Notes by wire
transfer in immediately available funds in U.S. dollars into the Backstop Escrow
Account in satisfaction of such Backstop Party’s Rights Offering Commitment and
Backstop Commitment. The Backstop Escrow Account shall be established with an
escrow agent reasonably satisfactory to the Requisite Backstop Parties and Exide
pursuant to an escrow agreement in form and substance reasonably satisfactory to
the Requisite Backstop Parties and Exide. The funds held in the Backstop Escrow
Account shall be released to the Backstop Parties, and each Backstop Party shall
receive from the Backstop Escrow Account the cash amount actually funded to the
Backstop Escrow Account by such Backstop Party, plus any interest accrued
thereon, promptly following the earlier to occur of (i) the termination of this
Commitment Agreement in accordance with its terms and (ii) the seventh
(7th) Business Day following delivery of the Initial Funding Notice if the
Closing shall not have occurred; provided, that if the funds are released from
the Backstop Escrow Account pursuant to the foregoing clause (ii) (an “Escrow
Release”), each Backstop Party shall be required to re-deliver such released
funds no later than two (2) Business Days after receipt of a Subsequent Funding
Notice. At any time after delivery of such Subsequent Funding Notice, the funds
held in the Backstop Escrow Account shall be released, and each Backstop Party
shall receive from the Backstop Escrow Account the cash amount actually funded
to the Backstop Escrow Account by such Backstop Party, plus any accrued interest
thereon, promptly following the earlier to occur of (i) termination of this
Commitment Agreement in accordance with its terms and (ii) the Outside Date, if
the Closing has not occurred on or before such date.

Section 2.5 Closing.

(a) Subject to Article VII, unless otherwise mutually agreed in writing between
Exide and the Requisite Backstop Parties, the closing of the Backstop
Commitments (the “Closing”) shall take place at the offices of Skadden, Arps,
Slate, Meagher & Flom LLP, Four Times Square, New York, New York 10036, at 11:00
a.m., New York City time, on the second (2nd) Business Day following the date on
which all of the conditions set forth in Article VII shall have been satisfied
or waived in accordance with this Commitment Agreement (other than conditions
that by their terms are to be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions). The date on which the Closing
actually occurs shall be referred to herein as the “Closing Date.”

(b) At the Closing, the funds held in the Backstop Escrow Account shall be
released and utilized as set forth and in accordance with Section 6.13 and the
Plan.

(c) At the Closing, the Primary Notes, the Backstop Notes, the Fee Shares and
the Fee Notes will be issued and delivered by Exide to the account of each
Backstop Party (or to such other accounts as any Backstop Party may designate in
accordance with this Commitment Agreement) against payment of the aggregate
Purchase Price for the Primary Notes and the Backstop Notes of such Backstop
Party. Unless a Backstop Party requests in writing delivery of a physical note
or stock certificate, as applicable, the entry of any Primary Notes, Backstop
Notes, Fee Shares and Fee Notes to be delivered pursuant to this Section 2.5(c)
into the account of a Backstop Party pursuant to Exide’s book-entry procedures
and delivery to such Backstop Party of an account statement reflecting the book
entry of such Primary Notes, Backstop Notes, Fee Shares and Fee Notes shall be
deemed delivery of such Primary Notes,

 

20



--------------------------------------------------------------------------------

Backstop Notes, Fee Shares and Fee Notes for purposes of this Commitment
Agreement. Notwithstanding anything to the contrary in this Commitment
Agreement, subject to Section 1146(a) of the Bankruptcy Code, all Primary Notes,
Backstop Notes, Fee Shares and Fee Notes will be delivered with all Taxes or
duties that are due and payable (if any) in connection with such delivery duly
paid by Exide only if such delivery is made to a Backstop Party.

Section 2.6 Designation and Assignment Rights.

(a) Each Backstop Party shall have the right to designate by written notice to
Exide no later than two (2) Business Days prior to the Closing Date that some or
all of its Primary Notes, Backstop Notes, Fee Shares or Fee Notes be issued in
the name of, and delivered to, one or more of its Affiliates or Affiliated Funds
(each a “Related Purchaser”) upon receipt by Exide of payment therefor in
accordance with the terms hereof, which notice of designation shall (i) be
addressed to Exide and signed by such Backstop Party and each such Related
Purchaser; (ii) specify the aggregate principal amount of Primary Notes,
Backstop Notes, Fee Shares and Fee Notes to be delivered to or issued in the
name of each such Related Purchaser; (iii) contain a confirmation by each such
Related Purchaser of the accuracy of the representations set forth in Article V
as applied to such Related Purchaser, if applicable; and (iv) attach an executed
joinder of the Related Party pursuant to which such Related Party will agree to
be bound by the PSA. No designation of a Related Purchaser pursuant to this
Section 2.6(a) shall relieve such Backstop Party from its obligations under this
Commitment Agreement.

(b) Each Backstop Party shall have the right to sell, transfer and assign all or
any portion of its Backstop Commitment to (i) a Related Purchaser or (ii) one or
more Persons (other than a Related Purchaser) that is reasonably acceptable to
Exide and the Requisite Backstop Parties (each such Related Purchaser or other
Person, an “Ultimate Purchaser”) and that, in each case agrees in a writing
addressed to Exide to (a) purchase such portion of such Backstop Party’s
Backstop Commitment, (b) be fully bound by, and subject to, this Commitment
Agreement as a Backstop Party for all purposes hereto (including for purposes of
determining the Requisite Backstop Parties), and (c) attach an executed joinder
of the Related Party to the PSA. No such sale, transfer or assignment pursuant
to this Section 2.6(b) shall relieve such Backstop Party from its obligations
under this Commitment Agreement; provided, further, that any such Related
Purchaser or Ultimate Purchaser must also be a Permitted Transferee under the
PSA.

(c) Each Backstop Party, severally and not jointly, agrees that it will not,
directly or indirectly, Transfer, at any time prior to the Closing Date or the
earlier termination of this Commitment Agreement in accordance with its terms,
any of its rights and obligations under this Commitment Agreement to any Person
other than in accordance with Sections 2.3, 2.6(a), 2.6(b), 7.3, 10.7 or any
other provision of this Commitment Agreement which expressly permits such
Transfer. After the Closing Date, nothing in this Commitment Agreement shall
limit or restrict in any way any Backstop Party’s ability to Transfer any of its
New Second Lien Convertible Notes or any interest therein; provided, that any
such Transfer shall be made pursuant to an effective registration statement
under the Securities Act or an exemption from the registration requirements
thereunder and pursuant to applicable securities Laws.

 

21



--------------------------------------------------------------------------------

ARTICLE III

BACKSTOP COMMITMENT FEE AND EXPENSE REIMBURSEMENT

Section 3.1 Fees Payable by Exide. Subject to Section 3.2, as consideration for
the Rights Offering Commitment, the Backstop Commitment and the other agreements
of the Backstop Parties in this Commitment Agreement, at the Closing, Exide
shall pay or cause to be paid a nonrefundable fee in the form of 5.0% of the New
Common Stock issued and outstanding as of the Plan Effective Date (the “Backstop
Equity Fee” and the shares of New Common Stock to be issued as the Backstop
Equity Fee, the “Fee Shares”) plus a payment in an aggregate amount equal to
15.0% of the Aggregate Commitment Amounts (the “Backstop Notes Fee”, together
with the Backstop Equity Fee, collectively “Backstop Commitment Fee”),
calculated in accordance with Section 3.2 and subject to adjustment as provided
in Section 9.2(b), to the Backstop Parties (including, in accordance with
Section 2.3(a), any Replacing Backstop Parties and Ultimate Purchasers, but
excluding any Defaulting Backstop Parties) or their designees based upon their
respective Aggregate Commitment Amounts and to be paid as set forth in this
Section 3.1.

The provisions for the payment of the Backstop Commitment Fee and Expense
Reimbursement (as set forth in Section 3.3), and the indemnification provided
herein, are an integral part of the transactions contemplated by this Commitment
Agreement and without these provisions the Backstop Parties would not have
entered into this Commitment Agreement, and the Backstop Commitment Fee (to the
extent required to be paid in cash as set forth in Section 9.2) and Expense
Reimbursement shall, pursuant to the BCA Approval Order, constitute allowed
administrative expenses of the Debtor’s estate under sections 503(b) and 507 of
the Bankruptcy Code. Except as provided in Section 3.2, Exide shall satisfy its
obligation to pay the Backstop Notes Fee on the Closing Date through issuance of
(i) an additional principal amount of New Second Lien Convertible Notes equal to
10.0% of the Aggregate Commitment Amounts and (ii) an additional principal
amount of First Lien High Yield Notes equal to 5.0% of the Aggregate Commitment
Amounts (collectively, the “Fee Notes”) to the Backstop Parties in lieu of any
cash payment (the aggregate principal amount of New Second Lien Convertible
Notes and the aggregate principal amount of First Lien High Yield Notes to be
issued in satisfaction of the Backstop Notes Fee will be equal to $16,000,000
and $8,000,000, respectively). Alternatively, at the election of a Backstop
Party, Exide’s obligation to deliver Fee Notes in the form of New Second Lien
Convertible Notes may be satisfied by additional original issue discount for the
New Second Lien Convertible Notes to be purchased by such Backstop Party;
provided, however, that any election to receive original issue discount will in
no event reduce the proceeds actually funded to Exide by the Backstop Parties
below $160,000,000.

Section 3.2 Payment of Fees. The Backstop Commitment Fee shall be fully earned
upon entry of the BCA Approval Order and shall be paid or caused to be paid by
Exide, on the Closing Date as set forth in Section 3.1; provided, that, the
Backstop Commitment Fee shall be adjusted in accordance with Section 9.2(b) and
paid in cash upon the consummation of any Sale or Alternative Transaction
occurring at any time (whether before or after the Outside Date, or the
occurrence of the termination of this Commitment Agreement (except if such
termination is pursuant to Section 9.1(h) hereof)). For the avoidance of doubt,
the Backstop Commitment Fee will be payable regardless of the aggregate
principal amount of Backstop Notes (if any). Except as provided for in
Section 2.3(b), the Backstop Commitment Fee will be nonrefundable and
non-avoidable when paid.

 

22



--------------------------------------------------------------------------------

Section 3.3 Expense Reimbursement. Until the earlier to occur of (x) the Closing
and (y) the termination of this Commitment Agreement, Exide agrees to pay
(without duplication, and to the extent not otherwise covered by paragraph 15 of
the Final DIP Order) (i) the documented reasonable fees and expenses of counsel,
financial advisors, and consultants (environmental, political, governmental or
otherwise) and other professionals for specialized areas of expertise as
circumstances warrant retained by the Unofficial Noteholder Committee and the
Backstop Parties (if different from counsel retained by the Unofficial
Noteholder Committee), in each case that have been and are incurred in
connection with the negotiation, preparation and implementation of the Backstop
Commitment and the Rights Offering, including the Backstop Parties’ negotiation,
preparation and implementation of this Commitment Agreement (including the
Backstop Commitment and the other transactions contemplated hereby), the Plan
Transaction Documents and the other agreements contemplated hereby and thereby,
and (ii) all filing fees, if any, required by the HSR Act or any other Antitrust
Law and all reasonable documented expenses related thereto (the “Expense
Reimbursement”). The Expense Reimbursement accrued through the date on which the
BCA Approval Order is entered shall be paid within five (5) Business Days of
such date. The Expense Reimbursement shall thereafter be payable by Exide as
soon as practicable after receipt of monthly invoices therefor; provided, that
the final payment owed by Exide shall be made contemporaneously with the Closing
or the termination of this Commitment Agreement pursuant to Article IX or, if
the Closing does not occur, upon the earlier to occur of the Outside Date and
the termination of this Commitment Agreement; provided, further, that the
Expense Reimbursement shall not be subject to compliance with local guidelines
issued by the Bankruptcy Court with respect to payment of professional fees.
Exide shall pay or cause to be paid such invoices within five (5) Business Days
of receipt thereof.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EXIDE

Except as set forth in (i) the Company SEC Documents filed prior to the date
hereof (excluding any risk factor disclosure and disclosure included in any
“forward-looking statements” disclaimer or other statements included in such
Company SEC Documents that are forward-looking in nature), (ii) the Disclosure
Statement (excluding any risk factor disclosure and disclosure of risks included
in any “forward-looking statements” disclaimer or other statements included in
the Disclosure Statement that are forward-looking in nature), or (iii) the
Company Disclosure Schedule, Exide hereby represents and warrants to the
Backstop Parties as set forth below. Any disclosure in the Company SEC
Documents, the Disclosure Statement, or the Company Disclosure Schedule that is
deemed to qualify a representation or warranty shall also be deemed to qualify
each and every other representation and warranty to the extent that the
relevance of such disclosure to such other representations and warranties is
reasonably apparent on its face.

Section 4.1 Organization and Qualification. Each Material Entity is a legal
entity duly organized, validly existing and in good standing (or the equivalent
thereof)

 

23



--------------------------------------------------------------------------------

under the Laws of its respective jurisdiction of incorporation or organization
and, subject to the entry of any applicable order of the Bankruptcy Court, has
all requisite power and authority to own, lease and operate its properties and
to carry on its business as currently conducted and presently proposed to be
conducted. Each Material Entity is duly qualified or licensed to do business
under the Laws of each other jurisdiction in which it owns, leases or operates
properties or conducts any business where the failure to be so qualified would
reasonably be expected to result in a Material Adverse Effect.

Section 4.2 Corporate Power and Authority. Exide has the requisite corporate
power and authority (i) (A) subject to entry of the BCA Approval Order, to enter
into, execute and deliver this Commitment Agreement and to perform its
obligations hereunder and (B) subject to entry of the Confirmation Order, to
perform each of its other obligations hereunder and (ii) subject to entry of the
Confirmation Order, to consummate the transactions contemplated herein and in
the Plan, to enter into, execute and deliver the Indenture and the Stockholders
Agreement and all other agreements to which it will be a party as contemplated
by this Commitment Agreement and the Plan, and to perform its obligations under
each of the Plan Transaction Documents (as such term is defined in Section 3 of
the PSA) other than this Commitment Agreement. Subject to the entry of the
foregoing Orders, as applicable, the execution and delivery of this Commitment
Agreement and each of the other Plan Transaction Documents and the consummation
of the transactions contemplated hereby and thereby have been or will be duly
authorized by all requisite corporate action on behalf of Exide, and no other
corporate proceedings on the part of Exide are or will be necessary to authorize
this Commitment Agreement or any of the other Plan Transaction Documents or to
consummate the transactions contemplated hereby or thereby.

Section 4.3 Execution and Delivery; Enforceability. Subject to entry of the BCA
Approval Order, this Commitment Agreement will have been, and subject to the
entry of the Confirmation Order, each other Plan Transaction Document will be,
duly executed and delivered by Exide. Upon entry of the BCA Approval Order and
assuming this Commitment Agreement has been duly authorized, executed and
delivered by the Backstop Parties, the Commitment Agreement will constitute the
valid and legally binding obligation of Exide, enforceable against Exide in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity
whether applied in a court of law or a court of equity; provided, however, that,
until entry of the BCA Approval Order, this Commitment Agreement shall only be
binding on Exide to the extent permissible in the absence of Bankruptcy Court
approval. Upon entry of the BCA Approval Order and assuming this Commitment
Agreement has been duly authorized, executed and delivered by the Backstop
Parties and the other parties thereto, each of the other obligations hereunder
will constitute the valid and legally binding obligations of Exide, enforceable
against Exide in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity whether applied in a court of law or a court of equity;
provided, however, that, until entry of the BCA Approval Order, such other
obligations hereunder shall only be binding on Exide to the extent permissible
in the absence of Bankruptcy Court approval.

 

24



--------------------------------------------------------------------------------

Section 4.4 Authorized and Issued Capital Stock.

(a) Except as set forth in this Section 4.4, as of the Closing Date, no shares
of capital stock or other equity or voting interest in Exide, or any security
exercisable for or convertible or exchangeable into any capital stock of or
other equity or voting interest in Exide, will have been issued, reserved for
issuance or outstanding.

(b) Except as described in this Section 4.4 and except as set forth in the
Stockholders Agreement, the Reorganized Exide Corporate Documents, any KEIP,
LTIP, key employee retention plan, or supplemental executive retirement plan
adopted by Exide or other employment agreement or compensation arrangement that
would be in effect immediately after the Closing with respect to each individual
serving as a member of the senior management of Exide on the date hereof, the
documentation governing the Exit ABL Revolver Financing or First Lien High Yield
Notes or any employment agreement entered into in accordance with
Section 7.1(g), as of the Closing Date, neither Exide nor any of its
Subsidiaries will be party to or otherwise bound by or subject to any
outstanding option, warrant, call, right, security, commitment, contract,
arrangement or undertaking (including any preemptive right) that (i) obligates
Exide or any of its Subsidiaries to issue, deliver, sell or transfer, or
repurchase, redeem or otherwise acquire, or cause to be issued, delivered, sold
or transferred, or repurchased, redeemed or otherwise acquired, any shares of
the capital stock of, or other equity or voting interests in, Exide or any of
its Subsidiaries or any security exercisable for or convertible or exchangeable
into any capital stock of, or other equity or voting interest in, Exide or any
of its Subsidiaries, (ii) obligates Exide or any of its Subsidiaries to issue,
grant, extend or enter into any such option, warrant, call, right, security,
commitment, contract, arrangement or undertaking, (iii) restricts the Transfer
of any shares of capital stock of Exide or any of its Subsidiaries or
(iv) relates to the voting of any shares of capital stock of Exide or any of its
Subsidiaries.

Section 4.5 Notes Issuance and Indenture; New Common Stock Issuance; Security
Documents and Intercreditor Agreement.

(a) Each of (i) the Indenture and the New Second Lien Convertible Notes and
(ii) the First Lien Indenture and the First Lien High Yield Notes has been duly
and validly authorized by Exide; and assuming the due authorization, execution
and delivery of the Indenture and the First Lien Indenture and the
authentication of the New Second Lien Convertible Notes and the First Lien High
Yield Notes, in each case by the Trustee, when the New Second Lien Convertible
Notes and the First Lien High Yield Notes are delivered and, in the case of the
New Second Lien Convertible Notes, paid for pursuant to this Commitment
Agreement on the Closing Date, each of the Indenture, the First Lien Indenture,
the New Second Lien Convertible Notes and the First Lien High Yield Notes will
have been duly executed, issued and delivered by Exide, and the Indenture, the
First Lien Indenture, the New Second Lien Convertible Notes and the First Lien
High Yield Notes will constitute valid and legally binding obligations of Exide,
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability now or hereafter in effect relating to or affecting creditors’
rights and to general equity principles and the discretion of any court before
which any proceeding therefore may be brought and entitled to the benefits
provided by the Indenture.

 

25



--------------------------------------------------------------------------------

(b) The shares of New Common Stock to be issued in connection with the
consummation of the Rights Offering, will, when issued and delivered on the
Closing Date, be duly and validly authorized, issued and delivered and shall be
fully paid and non-assessable, and free and clear of all Liens (other than
transfer restrictions imposed hereunder or under the Reorganized Exide Corporate
Documents or by applicable Law), preemptive rights, subscription and similar
rights, other than any rights set forth in the Reorganized Exide Corporate
Documents.

(c) Each of the Security Documents and the Intercreditor Agreement has been duly
and validly authorized by Exide; and at the Closing Date, each of the Security
Documents and the Intercreditor Agreement will have been duly executed and
delivered by Exide and the Indenture and each of the Security Documents and the
Intercreditor Agreement will constitute valid and legally binding obligations of
Exide, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability now or hereafter in effect relating to or affecting
creditors’ rights and to general equity principles and the discretion of any
court before which any proceeding therefore may be brought and entitled to the
benefits provided by the Security Documents or the Intercreditor Agreement, as
applicable.

(d) Upon issuance and delivery of the New Second Lien Convertible Notes in
accordance with this Commitment Agreement and the Indenture, the New Second Lien
Convertible Notes will be convertible at the option of the holder thereof into
shares of New Common Stock in accordance with the terms of the New Second Lien
Convertible Notes; the shares of New Common Stock reserved for issuance upon
conversion of the New Second Lien Convertible Notes have been duly authorized
and reserved and, when issued upon conversion of the Securities in accordance
with the terms of the New Second Lien Convertible Notes and the Indenture,
delivered as provided in the Indenture and paid for as provided herein, will be
validly issued, fully paid and non-assessable, and the issuance of the New
Common Stock will not be subject to any preemptive or similar rights.

Section 4.6 No Conflict. Assuming the consents described in clauses (i) through
(vii) of Section 4.7 are obtained, the execution and delivery by Exide and, if
applicable, its Subsidiaries, of this Commitment Agreement, the Plan and the
other Plan Transaction Documents, the compliance by Exide and, if applicable,
its Subsidiaries, with all of the provisions hereof and thereof and the
consummation of the transactions contemplated herein and therein, including the
Rights Offering, (i) will not conflict with, or result in a breach or violation
of, any of the terms or provisions of, or constitute a default under (with or
without notice or lapse of time, or both), or result, except to the extent
specified in the Plan, in the acceleration of, or the creation of any Lien
under, or cause any payment or consent to be required under, the DIP Credit
Agreements or any Contract to which Exide or any of its Subsidiaries will be
bound as of the Closing Date after giving effect to the Plan or to which any of
the property or assets of Exide or any of its Subsidiaries will be subject as of
the Closing Date after giving effect to the Plan other than Permitted Liens,
except to the extent that any such conflict, breach, violation, or default would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect; (ii) will not result in any violation of the provisions
of the Reorganized Exide Corporate Documents or any of the organization
documents of any Subsidiary of Exide except to the extent that any such
violation would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect; and (iii) will not result in any material
violation of any Law or Order applicable to Exide or any of its Subsidiaries or
any of their properties.

 

26



--------------------------------------------------------------------------------

Section 4.7 Consents and Approvals. No material consent, approval,
authorization, order, registration or qualification of or with any Governmental
Entity having jurisdiction over Exide or any of its Subsidiaries or any of their
properties (each an “Applicable Consent”) is required for the execution and
delivery by Exide and, if applicable, its Subsidiaries of this Commitment
Agreement, the Plan and the other Plan Transaction Documents, the compliance by
Exide and, if applicable, its Subsidiaries with all of the provisions hereof and
thereof and the consummation of the transactions contemplated herein and
therein, including the Rights Offering, except for (i) the entry of the Rights
Offering Procedures Order, (ii) the entry of the BCA Approval Order authorizing
Exide to execute and deliver this Commitment Agreement and perform its
obligations hereunder and authorizing Exide to perform each of its other
obligations hereunder, (iii) the entry of the Confirmation Order, (iv) filings,
if any, pursuant to the HSR Act and the expiration or termination of all
applicable waiting periods thereunder or any applicable notification,
authorization, approval or consent under any other Antitrust Laws in connection
with the transactions contemplated by this Commitment Agreement, (v) the filing
with the Secretary of State of the State of Delaware of the Exide Certificate of
Incorporation and the filing of any other corporate documents with applicable
state filing agencies, (vi) such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase of the Primary Notes and the
Backstop Notes by the Backstop Parties, the issuance of the Fee Shares and the
Fee Notes to the Backstop Parties and the issuance of the Rights and the Rights
Offering Notes pursuant to the exercise of the Rights, and (vii) any other
Applicable Consent.

Section 4.8 Arm’s Length. Exide acknowledges and agrees that (a) each of the
Backstop Parties is acting solely in the capacity of an arm’s length contractual
counterparty to Exide with respect to the transactions contemplated hereby
(including in connection with determining the terms of the Rights Offering) and
not as a financial advisor or a fiduciary to, or an agent of, Exide or any of
its Subsidiaries and (b) no Backstop Party is advising Exide or any of its
Subsidiaries as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction.

Section 4.9 Financial Statements. The consolidated financial statements of Exide
included in Annual Report on Form 10-K filed by Exide with the SEC for the
fiscal year ended March 31, 2014 (collectively, the “Financial Statements”),
comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act and present fairly in all material respects
the financial position, results of operations and cash flows of Exide and its
consolidated subsidiaries, taken as a whole, as of the dates indicated and for
the periods specified therein. The Financial Statements, including the related
schedules and notes thereto, have been prepared in conformity with U.S.
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods and at the dates covered thereby (except, in the case of
unaudited interim financial statements, as permitted by Form 10-Q of the SEC).

Section 4.10 Company SEC Documents and Disclosure Statement. Since the Petition
Date, Exide has filed all required reports, schedules, forms and statements with

 

27



--------------------------------------------------------------------------------

the SEC. As of their respective dates, and giving effect to any amendments or
supplements thereto filed prior to the date of this Commitment Agreement, each
of the Company SEC Documents complied in all material respects with the
requirements of the Securities Act or the Exchange Act applicable to such
Company SEC Documents. Exide has filed with the SEC all “material contracts” (as
such term is defined in Item 601(b)(10) of Regulation S-K under the Exchange
Act) that are required to be filed as exhibits to the Company SEC Documents. No
Company SEC Document, after giving effect to any amendments or supplements
thereto and to any subsequently filed Company SEC Documents, in each case filed
prior to the date of this Commitment Agreement, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Disclosure
Statement as approved by the Bankruptcy Court will conform in all material
respects with section 1125 of the Bankruptcy Code.

Section 4.11 Absence of Certain Changes. From November 25, 2014, to the date
hereof, no Event has occurred or exists that constitutes a Material Adverse
Effect.

Section 4.12 Compliance with Laws. Neither Exide nor any of its Subsidiaries is
or has been at any time since the Petition Date in violation of any Law or Order
(other than Environmental Laws, which are addressed in Section 4.18, and Laws
relating to Company Plans, Multiemployer Plans, and Foreign Benefit Plans, which
are addressed in Section 4.20), except for any such violation that would not
reasonably be expected to result in a Material Adverse Effect.

Section 4.13 Legal Proceedings. Other than the Chapter 11 Case and any adversary
proceedings or contested motions commenced in connection therewith, and other
than as set forth in the Company SEC Documents, there are no legal,
governmental, administrative, judicial or regulatory investigations, audits,
actions, suits, claims, arbitrations, demands, demand letters, notices of
non-compliance or violations, or proceedings (“Legal Proceedings”) pending or,
to the Knowledge of Exide, threatened in writing to which Exide or any of its
Subsidiaries is a party or to which any property of Exide or any of its
Subsidiaries is the subject that constitute a Material Adverse Effect.

Section 4.14 Labor Relations.

(a) There is no labor or employment-related Legal Proceeding pending or, to the
Knowledge of Exide, threatened in writing against Exide or any of its
Subsidiaries, by or on behalf of any of their respective employees or such
employees’ labor organization, works council, workers’ committee, union
representatives or any other type of employees’ representatives appointed for
collective bargaining purposes (collectively “Employee Representatives”), or by
any Governmental Entity, except to the extent that any such Legal Proceedings
would not reasonably be expected to result in a Material Adverse Effect.

(b) Section 4.14(b) of the Company Disclosure Schedule lists all Collective
Bargaining Agreements applicable to persons employed by Exide or any of its
Subsidiaries in the United States in effect as of the date of this Commitment
Agreement and the status of any negotiations, in each case as of the date of
this Commitment Agreement.

 

28



--------------------------------------------------------------------------------

Section 4.14(b) of the Company Disclosure Schedule lists any jurisdiction in
which the employees of Exide are represented by a works council or similar
entity and, to the Knowledge of Exide, no other union organizing efforts or
Employee Representatives’ elections are underway or threatened with respect to
any such employees. There is no strike, lockout, material labor dispute or, to
the Knowledge of Exide, threat in writing thereof, by or with respect to any
employees of Exide or any of its Subsidiaries, except to the extent that any
such strike, lockout, or material labor dispute would not reasonably be expected
to result in a Material Adverse Effect. Neither Exide nor any of its
Subsidiaries is subject to any obligation (whether pursuant to Law or Contract)
to notify, inform and/or consult with, or obtain consent from, any Employee
Representative regarding the transactions contemplated by this Commitment
Agreement prior to entering into this Commitment Agreement, except as would not
reasonably be expected to result in a Material Adverse Effect.

(c) Neither Exide nor any of its Subsidiaries has, during the ninety (90) day
period preceding the date hereof, effectuated a “plant closing” or a “mass
lay-off” (as such terms are defined in the Worker Adjustment and Retraining
Notification Act of 1988 (the “WARN Act”), in accordance with the WARN Act.

Section 4.15 Intellectual Property. Exide or its Subsidiaries own, or hold
licenses in, all Intellectual Property that are necessary to the conduct of its
business, and have obtained assignments of all material leases, licenses and
other rights of whatever nature, in each case other than Permitted Liens,
necessary for the conduct of Exide’s business. Except as would not reasonably be
expected to result in a Material Adverse Effect, to the Knowledge of Exide there
is no material Intellectual Property owned by Exide or any of its Subsidiaries
that is being infringed, misappropriated or violated (“Infringed”) by any other
Person. Except as would not reasonably be expected to result in a Material
Adverse Effect, to the Knowledge of Exide, neither Exide nor its Subsidiaries
presently Infringes any material Intellectual Property of any other Person and
no Person has alleged same in writing, except for allegations that have since
been resolved or in connection with the Chapter 11 Case and any adversary
proceedings or contested motions commenced in connection therewith.

Section 4.16 Title to Real and Personal Property.

(a) Owned Real Property. Exide or one of its Subsidiaries has good and valid
title in fee simple to each Owned Real Property, free and clear of all Liens,
except for (i) Liens that are described in (x) the Company SEC Documents filed
prior to the date hereof, (y) the Plan or (z) the Disclosure Statement, or
(ii) Permitted Liens.

(b) Leased Real Property. All Real Property Leases necessary for the operation
of the Post-Effective Date Business are valid and binding on Exide or its
relevant Subsidiaries and enforceable in accordance with their terms (subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general principles of equity whether applied in a court of law or a court
of equity). Neither Exide nor any of its Subsidiaries is in material default or
breach under the terms of any material Real Property Lease necessary for the
operation of the Post-Effective Date Business, except (i) as would not
reasonably be expected to result in a Material Adverse Effect, (ii) as subject
to an applicable order of the Bankruptcy Court with respect to such leases, or
(iii) as a result of the filing of the Chapter 11 Case.

 

29



--------------------------------------------------------------------------------

(c) Personal Property. Exide or its Subsidiaries has good title or, in the case
of leased assets, a valid leasehold interest, free and clear of all Liens, to
all of the material tangible personal property and assets, except for (i) Liens
that are described in (x) the Company SEC Documents filed prior to the date
hereof, (y) the Plan or (z) the Disclosure Statement or (ii) Permitted Liens.

Section 4.17 No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among Exide or any of its Subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of Exide or any of
its Subsidiaries, on the other hand, that is required by the Exchange Act to be
described in the Company SEC Documents and that is not so described in the
Company SEC Documents, except for the transactions contemplated by this
Commitment Agreement and the other Plan Transaction Documents. Any Contract
existing as of the date hereof between or among Exide or any of its
Subsidiaries, on the one hand, and any directors, officers, stockholders,
customers or suppliers of Exide or any of its Subsidiaries, on the other hand,
that is required by the Exchange Act to be described in the Company SEC
Documents is filed as an exhibit to, or incorporated by reference as indicated
in, the Annual Report on Form 10-K for the year ended March 31, 2014 that Exide
filed with the SEC on July 31, 2014 or another Company SEC Document filed
between July 31, 2014 and the date hereof.

Section 4.18 Licenses and Permits. Exide and its Subsidiaries possess all
material licenses, certificates, permits and other authorizations issued by, and
have made all material declarations and filings with, the appropriate
Governmental Entities that are necessary for the ownership or lease of their
respective properties and the conduct of the Post-Effective Date Business in all
material respects. Other than as set forth in Section 4.19 of this Commitment
Agreement, neither Exide nor any of its Subsidiaries has received written notice
of any revocation or material modification of any such material license,
certificate, permit or authorization.

Section 4.19 Environmental.

(a) Exide and its Subsidiaries are, and since the Petition Date, have been, in
compliance with all applicable Laws relating to the protection of the
environment, natural resources (including wetlands, wildlife, aquatic and
terrestrial species and vegetation) or of human health and safety as it relates
to Materials of Environmental Concern, or to the management, use,
transportation, treatment, storage, disposal or arrangement for disposal of
Materials of Environmental Concern (collectively, “Environmental Laws”), except
as would not reasonably be expected to result in a Material Adverse Effect.

(b) Exide and its Subsidiaries (i) have received and are in compliance with all
permits, licenses, and other authorizations required of them under applicable
Environmental Laws to conduct their respective businesses, (ii) are not subject
to any action to revoke, terminate, cancel, limit, amend or appeal any such
permits, licenses, exemptions or approvals, and (iii) since the Petition Date,
have paid all fees, assessments or expenses due under any such permits,
licenses, exemptions or approvals, except, in each case, as would not reasonably
be expected to result in a Material Adverse Effect.

 

30



--------------------------------------------------------------------------------

(c) Except with respect to matters that have been fully and finally settled or
resolved, and except as would not reasonably be expected to result in a Material
Adverse Effect, (i) there are no Legal Proceedings under any Environmental Laws
pending or, to the Knowledge of Exide, threatened in writing against Exide or
any of its Subsidiaries, and (ii) since the Petition Date, neither Exide nor any
of its Subsidiaries has received written notice of any actual or potential
liability of Exide for the investigation, remediation or monitoring of any
Materials of Environmental Concern at any location, or for any violation of
Environmental Laws.

(d) Since the Petition Date, except as would not reasonably be expected to
result in a Material Adverse Effect, none of Exide or any of its Subsidiaries
has entered into any consent decree, settlement or other agreement with any
Governmental Entity, and none of Exide or any of its Subsidiaries is subject to
any Order, in either case relating to any Environmental Laws or to Materials of
Environmental Concern.

(e) Since the Petition Date, to the Knowledge of Exide, none of Exide or any of
its Subsidiaries has received written notice of any release, disposal or
arrangement for disposal of any Materials of Environmental Concern by Exide or
its Subsidiaries or at any real property currently or formerly owned, leased or
operated by Exide, its Subsidiaries or any of their predecessors, that would
reasonably be expected to result in a Material Adverse Effect.

(f) Except as would not reasonably be expected to result in a Material Adverse
Effect, neither Exide nor any of its Subsidiaries has assumed or retained by
Contract or operation of Law any liabilities of any other Person under
Environmental Laws or concerning any Materials of Environmental Concern.

(g) To the Knowledge of Exide, except as would not reasonably be expected to
result in a Material Adverse Effect, none of the transactions contemplated under
this Commitment Agreement will give rise to any obligations to obtain the
consent of or provide notice to any Governmental Entity under any Environmental
Laws.

Section 4.20 Tax Matters.

(a) All material Tax Returns required to be filed by or with respect to Exide or
any of its Subsidiaries (other than the Subsidiaries of Exide C.V.) have been
properly prepared and timely filed, and all such Tax Returns (including
information provided therewith or with respect to thereto) are true, complete
and correct in all material respects.

(b) Exide and its Subsidiaries (other than the Subsidiaries of Exide C.V.) have
fully and timely paid or will fully pay pursuant to the Plan all material Taxes
owed by such companies (whether or not shown on any Tax Return), or, to the
extent any material Taxes are not yet due, such Taxes have been accrued and
fully provided for in accordance with GAAP, or will be provided for when
required under GAAP on the financial statements of Exide included in the Company
SEC Documents.

 

31



--------------------------------------------------------------------------------

(c) No material audit or other proceeding by any Governmental Entity is pending
or threatened in writing with respect to any Taxes due from or with respect to
Exide or any of its Subsidiaries (other than the Subsidiaries of Exide C.V.), no
Governmental Entity has given written notice of any intention to assert any
material deficiency or claim for additional Taxes against Exide or any of its
Subsidiaries (other than the Subsidiaries of Exide C.V.), no written claim has
been made by any Governmental Entity in a jurisdiction where Exide and its
Subsidiaries (other than the Subsidiaries of Exide C.V.) do not file Tax Returns
that they are or may be subject to taxation by that jurisdiction, and all
deficiencies for material Taxes asserted or assessed against Exide or any of its
Subsidiaries (other than the Subsidiaries of Exide C.V.) have been fully and
timely paid, settled or properly reflected in the financial statements of Exide
included in the Company SEC Documents.

(d) Exide and its Subsidiaries (other than the Subsidiaries of Exide C.V.) have
each withheld from their respective employees, creditors, stockholders and third
parties and timely paid to the appropriate Governmental Entity proper and
accurate amounts in all material respects in compliance with all Tax withholding
and remitting provisions of applicable laws and have each complied in all
material respects with all Tax information reporting provisions of all
applicable laws.

(e) Neither Exide nor any of its Subsidiaries (other than the Subsidiaries of
Exide C.V.) is a party to any agreement relating to the sharing, allocation or
indemnification of Taxes, or any similar agreement, contract or arrangement
(other than such agreements (i) that are entered in the ordinary course of
business and (ii) that are not expected to result in a liability for Taxes that
is material to Exide and its Subsidiaries) or has any liability for Taxes of any
Person (other than members of the affiliated group, within the meaning of
Section 1504(a) of the Code, filing consolidated federal income Tax returns of
which Exide is the common parent) under Treasury Regulations Section 1.1502-6,
Treasury Regulations Section 1.1502-78 or similar provision of state, local or
foreign Tax law, as a transferee or successor, by contract, or otherwise.

(f) Exide has not been a “United States real property holding corporation”
within the meaning of Section 897(c) (2) of the Code at any time during the five
(5)-year period ending on the date of this Commitment Agreement.

(g) Neither Exide nor any of its Subsidiaries (other than the Subsidiaries of
Exide C.V.) has participated in any listed transaction within the meaning of
Treasury Regulations Section 1.6011-4(b) (or any similar provision of state,
local or foreign Tax law).

(h) Neither Exide nor any of its Subsidiaries (other than the Subsidiaries of
Exide C.V.) has constituted a “distributing corporation” or a “controlled
corporation” (within the meaning of Section 355(a)(1)(A) of the Code) in a
distribution of shares qualifying for tax-free treatment under Section 355 of
the Code (i) in the two (2) years prior to the date of this Commitment Agreement
or (ii) in a distribution that could otherwise constitute part of a “plan” or
“series of related transactions” (within the meaning of Section 355(e) of the
Code) in conjunction with this acquisition.

(i) There are no material Liens with respect to Taxes upon any of the assets or
properties of Exide and its Subsidiaries (other than the Subsidiaries of Exide
C.V.), other than Permitted Liens.

 

32



--------------------------------------------------------------------------------

Section 4.21 Company Plans.

(a) (i) Each Company Plan is in compliance with ERISA, the Code, other
applicable Laws and its governing documents, except to the extent any such
non-compliance would not reasonably be expected to result in a Material Adverse
Effect. (ii) Except as would not reasonably be expected to result in a Material
Adverse Effect, (1) each Company Plan that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or is composed of a master or prototype plan that has received a
favorable opinion letter from the IRS, and, to the Knowledge of Exide, nothing
has occurred that is reasonably likely to result in the loss of the
qualification of such Company Plan under Section 401(a) of the Code or the
imposition of any material liability, penalty or tax under ERISA or the Code;
(2) no “reportable event,” within the meaning of Section 4043 of ERISA has
occurred or is expected to occur for any Company Plan covered by Title IV of
ERISA other than as a result of the Chapter 11 Case; (3) all contributions
required to be made under the terms of any Company Plan have been timely made or
have been (A) reflected in the financial statements of Exide included in the
Company SEC Documents or (B) described in the Plan or Disclosure Statement; and
(4) no liability, claim, action, litigation, audit, examination, investigation
or administrative proceeding has been made, commenced or, to the Knowledge of
Exide, threatened in writing with respect to any Company Plan (other than
(A) routine claims for benefits payable in the ordinary course, or (B) otherwise
in relation to the Chapter 11 Case).

(b) Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) no Company Plan (other than any “multiemployer plan” within the
meaning of Section 3(37) of ERISA (a “Multiemployer Plan”)) subject to
Section 412 of the Code or Section 302 of ERISA has failed to satisfy the
minimum funding standard, within the meaning of Section 412 of the Code or
Section 302 of ERISA, or obtained a waiver of any minimum funding standard and,
since the Petition Date, no Company Plan covered by Title IV of ERISA has been
terminated and no proceedings have been instituted to terminate or appoint a
trustee under Title IV of ERISA to administer any such Company Plan; and
(ii) since the Petition Date, neither Exide nor any of its Subsidiaries has
incurred any unsatisfied liability under Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA by reason of being treated as a single employer
together with any other Person under Section 4001 of ERISA or Section 414 of the
Code. Exide has made available to the Backstop Parties the most recent actuarial
reports and withdrawal liability estimates available to Exide, to the extent
applicable, with respect to each Company Plan.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, since the Petition Date, Exide and its Subsidiaries have not incurred
any withdrawal liability with respect to a Multiemployer Plan under Subtitle E
of Title IV of ERISA that has not been satisfied in full, and, to the Knowledge
of Exide, no condition or circumstance exists that presents a reasonable risk of
the occurrence of any other withdrawal from or the partition, termination,
reorganization or insolvency of any such Multiemployer Plan.

 

33



--------------------------------------------------------------------------------

(d) Except as would not reasonably be expected to result in a Material Adverse
Effect, no Company Plan provides for post-employment or retiree health, life
insurance or other welfare benefits, except for (A) death benefits, (B) benefits
required by Section 4980B of the Code or similar Law, or (C) benefits for which
the covered individual pays the full premium cost.

(e) Except as would not reasonably be expected to result in a Material Adverse
Effect, neither the execution of this Commitment Agreement or the other Plan
Transaction Documents, nor the consummation of the transactions contemplated
hereby or thereby will (A) entitle any employees of Exide or any of its
Subsidiaries to severance pay or any increase in severance pay upon any
termination of employment after the date hereof, (B) accelerate the time of
payment or vesting or result in any payment or funding (through a grantor trust
or otherwise) of compensation or benefits under, increase the amount payable or
result in any other material obligation pursuant to, any of the Company Plans,
or (C) limit or restrict the right of Exide to merge, amend or terminate any of
the Company Plans.

(f) Except as would not reasonably be expected to result in a Material Adverse
Effect, the execution, delivery of and performance by Exide and its Subsidiaries
of its obligations under this Commitment Agreement will not (either alone or
upon the occurrence of any additional or subsequent events) result in “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code or any
payments under any other applicable Laws that would be treated in such similar
nature to such section of the Code, with respect to any Company Plan that would
be in effect immediately after the Closing.

(g) Except as would not reasonably be expected to result in a Material Adverse
Effect, and except as required to maintain the tax-qualified status of any
Company Plan intended to qualify under Section 401(a) of the Code, to the
Knowledge of Exide, no condition or circumstance exists that would prevent the
amendment or termination of any Company Plan other than a Company Plan between
Exide or any of its Subsidiaries, on the one hand, and an individual employee or
director thereof, on the other hand.

(h) Except as would not reasonably be expected to result in a Material Adverse
Effect, each Company Plan that is maintained outside the jurisdiction of the
United States, or that covers any employee residing or working outside the
United States (any such Company Plan, “Foreign Benefit Plans”), which, under the
Laws of any jurisdiction outside of the United States, is required or approved
by any Governmental Entity, has been so registered and approved and, to the
Knowledge of Exide, has been maintained in good standing with applicable
material requirements of the Governmental Entities, and if intended to qualify
for special tax treatment, to the Knowledge of Exide, there are no existing
circumstances or events that have occurred that could reasonably be expected to
adversely affect the special tax treatment with respect to such Foreign Benefit
Plans.

Section 4.22 Internal Control Over Financial Reporting. Exide has established
and maintains a system of internal control over financial reporting (as defined
in Rules 13a-15(f) and 15d-15(f) promulgated under the Exchange Act) that
complies in all material respects with the requirements of the Exchange Act and
has been designed to provide reasonable assurances regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP.

 

34



--------------------------------------------------------------------------------

Section 4.23 Disclosure Controls and Procedures. Exide (i) maintains disclosure
controls and procedures (within the meaning of Rules 13a-15(e) and 15d-15(e)
promulgated under the Exchange Act) designed to ensure that information required
to be disclosed by Exide in the reports that it files and submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the SEC’s rules and forms, including that information
required to be disclosed by Exide in the reports that it files and submits under
the Exchange Act is accumulated and communicated to management of Exide as
appropriate to allow timely decisions regarding required disclosure, and
(ii) has disclosed, based upon the most recent evaluation by the Chief Executive
Officer and Chief Financial Officer of Exide of Exide’s internal control over
financial reporting, to its auditors and the audit committee of the Board
(A) all significant deficiencies and material weaknesses in the design or
operation of Exide’s internal control over financial reporting which are
reasonably likely to adversely affect its ability to record, process, summarize
and report financial data and (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in Exide’s
internal control over financial reporting.

Section 4.24 Material Contracts. All Material Contracts are valid, binding and
enforceable by and against Exide or its relevant Subsidiary (except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws limiting creditors’ rights generally or by equitable principles
relating to enforceability), and no written notice to terminate, in whole or
part, any Material Contract has been delivered to Exide or any of its
Subsidiaries. Other than as a result of the filing of the Chapter 11 Case,
neither Exide nor any of its Subsidiaries nor, to the Knowledge of Exide, any
other party to any Material Contract, is in default or breach under the terms
thereof. Each Material Contracts to which Exide or any Subsidiary of Exide is a
party as of the date hereof is filed as an exhibit to, or incorporated by
reference as indicated in, the Annual Report on Form 10-K for the year ended
March 31, 2014 that Exide filed with the SEC on July 31, 2014 or another Company
SEC Document filed between July 31, 2014 and the date hereof. For purposes of
this Commitment Agreement, “Material Contract” means any Contract necessary for
the operation of the Post-Effective Date Business that is a “material contract”
(as such term is defined in Item 601(b)(10) of Regulation S-K of the SEC or
required to be disclosed on a Current Report on Form 8-K).

Section 4.25 No Unlawful Payments. Since the Petition Date, neither Exide nor
any of its Subsidiaries nor any of their respective directors, officers or
employees nor, to the Knowledge of Exide, any agent or other Person acting on
behalf of Exide or any of its Subsidiaries, has in any material respect:
(a) used any funds of Exide or any of its Subsidiaries for any unlawful
contribution, gift, entertainment or other unlawful expense, in each case
relating to political activity; (b) made any direct or indirect unlawful payment
to any foreign or domestic government official or employee from corporate funds;
(c) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or (d) made any bribe, rebate, payoff, influence payment,
kickback or other similar unlawful payment.

Section 4.26 Compliance with Money Laundering Laws. The operations of Exide are
and have been at all times conducted in compliance in all material respects with

 

35



--------------------------------------------------------------------------------

applicable financial recordkeeping and reporting requirements of the U.S.
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all jurisdictions in which Exide operates, the rules and
regulations promulgated thereunder and any related or similar Laws
(collectively, the “Money Laundering Laws”) and no material Legal Proceeding by
or before any Governmental Entity or any arbitrator involving Exide or any of
its Subsidiaries with respect to Money Laundering Laws is pending or, to the
Knowledge of Exide, threatened.

Section 4.27 Compliance with Sanctions Laws. Neither Exide nor any of its
Subsidiaries nor any of their respective directors, officers or employees nor,
to the Knowledge of Exide, any agent or other Person acting on behalf of Exide
or any of its Subsidiaries, is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department. Exide will not directly or indirectly use the proceeds of the Rights
Offering, or lend, contribute or otherwise make available such proceeds to any
Subsidiary of Exide, joint venture partner or other Person, for the purpose of
financing the activities of any Person that, to the Knowledge of Exide, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department.

Section 4.28 No Broker’s Fees. Neither Exide nor any of its Subsidiaries is a
party to any Contract with any Person (other than this Commitment Agreement)
that would give rise to a valid claim against the Backstop Parties for a
brokerage commission, finder’s fee or like payment in connection with the Rights
Offering or the sale of the Backstop Notes.

Section 4.29 No Registration Rights. Except as provided for pursuant to the
Stockholders Agreement, no Person has the right to require Exide or any of its
Subsidiaries to register the offering and sale of any of their respective
securities under the Securities Act.

Section 4.30 Takeover Statutes. No Takeover Statute is applicable to this
Commitment Agreement and the transactions contemplated herein.

Section 4.31 Insurance. All premiums due and payable in respect of material
insurance policies maintained by Exide and its Subsidiaries have been paid.
Since the Petition Date, to the Knowledge of Exide, neither Exide nor any of its
Subsidiaries has received written notice from any insurer or agent of such
insurer with respect to any material insurance policies of Exide and its
Subsidiaries of cancellation or termination of such policies, other than such
notices which are received in the ordinary course of business or for policies
that have expired on their terms.

Section 4.32 Investment Company Act. Neither Exide nor any of its Subsidiaries
is required to register as an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

36



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES

Each Backstop Party represents and warrants as to itself only as set forth
below.

Section 5.1 Incorporation. To the extent applicable, such Backstop Party is a
legal entity duly organized, validly existing and, if applicable, in good
standing (or the equivalent thereof) under the laws of its jurisdiction of
incorporation or organization.

Section 5.2 Corporate Power and Authority. Such Backstop Party has the requisite
corporate, limited partnership or limited liability company power and authority
to enter into, execute and deliver this Commitment Agreement and each other Plan
Transaction Documents to which such Backstop Party is a party and to perform its
obligations hereunder and thereunder and has taken (or will take) all necessary
corporate, limited partnership or limited liability company action required for
the due authorization, execution, delivery and performance by it of this
Commitment Agreement and the other Plan Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, and no other
corporate, limited partnership or limited liability company proceedings on the
part of such Backstop Party are or will be necessary to authorize this
Commitment Agreement or any of the other Plan Transaction Documents or to
consummate the transactions contemplated hereby or thereby.

Section 5.3 Execution and Delivery. This Commitment Agreement and each other
Plan Transaction Document to which such Backstop Party is a party (a) has been,
or prior to its execution and delivery will be, duly and validly executed and
delivered by such Backstop Party and (b) upon entry of the BCA Approval Order
and assuming due and valid execution and delivery hereof and thereof by Exide,
will constitute the valid and legally binding obligations of such Backstop
Party, enforceable against such Backstop Party in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity whether
applied in a court of law or a court of equity.

Section 5.4 No Conflict. Assuming that the consents referred to in clauses
(i) and (ii) of Section 5.5 are obtained, the execution and delivery by such
Backstop Party of this Commitment Agreement and, to the extent applicable, the
other Plan Transaction Documents, the compliance by such Backstop Party with all
of the provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein (i) will not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under (with or without notice or lapse of time, or both), or result in
the acceleration of, or the creation of any Lien under, any Contract to which
such Backstop Party is a party or by which such Backstop Party is bound or to
which any of the properties or assets of such Backstop Party are subject,
(ii) will not result in any violation of the provisions of the certificate of
incorporation or bylaws (or comparable constituent documents) of such Backstop
Party and (iii) will not result in any material violation of any Law or Order
applicable to such Backstop Party or any of its properties, except, in each of
the cases described in clauses (i) and (iii), for any conflict, breach,
violation, default, acceleration or Lien which would not reasonably be expected,
individually or in the aggregate, to prohibit, materially delay or materially
and adversely impact such Backstop Party’s performance of its obligations under
this Commitment Agreement.

 

37



--------------------------------------------------------------------------------

Section 5.5 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having
jurisdiction over such Backstop Party or any of its properties is required for
the execution and delivery by such Backstop Party of this Commitment Agreement
and, to the extent applicable, the Plan Transaction Documents, the compliance by
such Backstop Party with all of the provisions hereof and thereof and the
consummation of the transactions (including the purchase by such Backstop Party
of its Backstop Notes) contemplated herein and therein, except (i) filings, if
any, pursuant to the HSR Act and the expiration or termination of all applicable
waiting periods thereunder or any applicable notification, authorization,
approval or consent under any other Antitrust Laws in connection with the
transactions contemplated by this Commitment Agreement, and (ii) any consent,
approval, authorization, order, registration or qualification which, if not made
or obtained, will not prohibit, materially delay or materially and adversely
impact such Backstop Party’s performance of its obligations under this
Commitment Agreement or the Plan Transaction Documents.

Section 5.6 No Registration. Such Backstop Party understands that (a) the
issuance of the Backstop Notes, the Fee Shares and the Fee Notes has not been
registered under the Securities Act by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends
on, among other things, the bona fide nature of the investment intent and the
accuracy of such Backstop Party’s representations as expressed herein or
otherwise made pursuant hereto, and (b) the foregoing notes cannot be sold
unless such sale is subsequently registered under the Securities Act or an
exemption from registration is available.

Section 5.7 Purchasing Intent. Such Backstop Party is acquiring the Primary
Notes, the Backstop Notes, the Fee Shares and the Fee Notes for its own account,
not as a nominee or agent, and not with the view to, or for resale in connection
with, any distribution thereof, and such Backstop Party has no present intention
of selling, granting any participation in, or otherwise distributing the same.

Section 5.8 Sophistication; Investigation. Such Backstop Party acknowledges that
the issuance of the Primary Notes, the Backstop Notes, the Fee Shares and the
Fee Notes has not been registered pursuant to the Securities Act. Such Backstop
Party has such knowledge and experience in financial and business matters such
that it is capable of evaluating the merits and risks of its investment in the
Primary Notes and the Backstop Notes being acquired hereunder and the Fee Shares
and the Fee Notes to be issued to such Backstop Party. Such Backstop Party is
(i) an “accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or
(7) of the Securities Act, (ii) a “qualified institutional buyer” within the
meaning of Rule 144A of the Securities Act, or (iii) a “non-U.S. Person” within
the meaning of Regulation S under the Securities Act (“Regulation S”) who will
acquire any Primary Notes, Backstop Notes, Fee Shares or Fee Notes outside of
the United States within the meaning of Regulation S. Such Backstop Party
understands and is able to bear any economic risks associated with such
investment (including the necessity of holding such notes for an indefinite
period of time). Such Backstop Party has conducted and relied on its own
independent investigation of, and judgment with respect to, Exide and the advice
of its own legal, tax, economic, and other advisors.

 

38



--------------------------------------------------------------------------------

Section 5.9 No Broker’s Fees. Such Backstop Party is not a party to any Contract
with any Person (other than this Commitment Agreement and any Contract giving
rise to the Expense Reimbursement hereunder) that would give rise to a valid
claim against Exide for a brokerage commission, finder’s fee or like payment in
connection with the Rights Offering or the sale of the Backstop Notes.

Section 5.10 Owned Debtor Claims.

(a) As of the Petition Date, such Backstop Party and its Affiliates were,
collectively, the beneficial owner of, or the investment advisor or manager for
the beneficial owner of, the aggregate principal amount of Owned Debtor Claims
as reflected in such party’s signature block to the PSA;

(b) As of the date hereof, such Backstop Party or its applicable Affiliate has
the full power to vote, dispose of and compromise at least the aggregate
principal amount of the Owned Debtor Claims listed as beneficially owned by such
party as reflected in such party’s signature block to the PSA;

(c) As of the date hereof, such Backstop Party and its Affiliates were,
collectively, the beneficial owner of, or the investment advisor or manager for
the beneficial owner of, the aggregate principal amount of Owned DIP Claims as
set forth opposite such Backstop Party’s name under the column titled
“Beneficially Controlled Owned DIP Claims” on Schedule 1 attached hereto;

(d) As of the date hereof, such Backstop Party or its applicable Affiliate has
the full power to vote, dispose of and compromise at least the aggregate
principal amount of the Owned DIP Claims listed as beneficially owned by such
Backstop Party under the column titled “Beneficially Controlled Owned DIP
Claims” on Schedule 1 attached hereto;

(e) Each Backstop Party and its Affiliates is a party to this Agreement and the
PSA, in their capacities as holders of any Owned Debtor Claims and Owned DIP
Claims; and

(f) Other than the PSA, and any agreements or transactions contemplated thereby,
such Backstop Party has not entered into any other agreement to assign, sell,
participate, grant, or otherwise transfer, in whole or in part, any portion of
its right, title or interest in such Owned Debtor Claims or Owned DIP Claims
where such assignment, sale, participation, grant, conveyance or transfer would
prohibit such Backstop Party from complying with the terms of this Commitment
Agreement or the PSA.

Section 5.11 Sufficiency of Funds. Such Backstop Party has, and such Backstop
Party on the Plan Effective Date will have, sufficient immediately available
funds to make and complete the payment of the aggregate Purchase Price for its
Primary Notes and Backstop Notes.

 

39



--------------------------------------------------------------------------------

Section 5.12 Legal Proceedings. As of the date hereof, there are no Legal
Proceedings pending or threatened to which such Backstop Party is a party or to
which any property of such Backstop Party is the subject that would reasonably
be expected to prevent, materially delay or materially impair the ability of
such Backstop Party to consummate the transactions contemplated hereby.

Section 5.13 Arm’s Length. Such Backstop Party acknowledges and agrees that
Exide is acting solely in the capacity of an arm’s length contractual
counterparty to such Backstop Party with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Rights Offering).

ARTICLE VI

ADDITIONAL COVENANTS

Section 6.1 BCA Approval Order and Disclosure Statement Order. Exide shall use
its reasonable best efforts, consistent with the PSA, to (i) obtain the entry of
the BCA Approval Order, Disclosure Statement Order, and Rights Offering
Procedures Order and (ii) cause the Disclosure Statement Order, the BCA Approval
Order, and the Rights Offering Procedures Order to become Final Orders
(including by requesting that such orders be a Final Order immediately upon
entry by the Bankruptcy Court pursuant to a waiver of Bankruptcy Rules 3020 and
6004(h), as applicable), in each case, as soon as reasonably practicable
following the filing of the applicable motion seeking entry of each such order.
Exide shall provide to each of the Backstop Parties and its counsel copies of
the proposed motion seeking entry of the BCA Approval Order, the Rights Offering
Procedures Order, and the Disclosure Statement Order and a copy of the proposed
Disclosure Statement Order, Rights Offering Procedures Order and BCA Approval
Order and a reasonable opportunity to review and comment on such motions and
such orders prior to such motions and except as otherwise provided in this
Commitment Agreement, such orders being filed with the Bankruptcy Court, and
such motions and such orders, when filed and upon entry by the Bankruptcy Court
(as applicable), shall be in form and substance reasonably satisfactory to the
Requisite Backstop Parties. Any amendments, modifications, changes or
supplements to any of the BCA Approval Order, the Disclosure Statement Order,
the Rights Offering Procedures Order, and any of the motions seeking entry of
such orders, when filed and upon entry by the Bankruptcy Court (as applicable),
shall be in form and substance reasonably satisfactory to the Requisite Backstop
Parties except as otherwise provided in this Commitment Agreement.

Section 6.2 Confirmation Order; Plan and Disclosure Statement. Exide shall use
its reasonable best efforts, consistent with the PSA, to obtain entry of the
Confirmation Order. Exide shall provide to each of the Backstop Parties and its
counsel a copy of the Plan and the Disclosure Statement and any proposed
amendment, modification, supplement or change to any of the foregoing and a
reasonable opportunity to review and comment on such documents and each such
amendment, modification, supplement or change to any of the foregoing, when
filed and upon entry by the Bankruptcy Court (as applicable), shall be in form
and substance reasonably satisfactory to the Requisite Backstop Parties and
Exide. Exide shall provide to each of the Backstop Parties and its counsel a
copy of the proposed Confirmation Order (together with copies of any briefs,
pleadings and motions related thereto) and a reasonable opportunity to

 

40



--------------------------------------------------------------------------------

review and comment on such order, briefs, pleadings and motions prior to such
order, briefs pleadings and motions being filed with the Bankruptcy Court, and
such order, briefs, pleadings and motions, when filed and upon entry by the
Bankruptcy Court (as applicable), shall be in form and substance reasonably
satisfactory to the Requisite Backstop Parties.

Section 6.3 Conduct of Business. Except (i) as explicitly set forth in this
Commitment Agreement or otherwise contemplated by the Company Disclosure
Schedule, the Disclosure Statement, or the Plan or (ii) with the prior written
consent of Requisite Backstop Parties, during the period from the date of this
Commitment Agreement to the earlier of the Closing Date and the date on which
this Commitment Agreement is terminated in accordance with its terms (the
“Pre-Closing Period”), (A) Exide shall, and shall cause each of its Subsidiaries
to carry on its business in the ordinary course and use its commercially
reasonable efforts to (1) preserve intact its Post-Effective Date Business,
(2) keep available the services of its officers and employees and (3) preserve
its material relationships with customers, suppliers, licensors, licensees,
distributors and others having business dealings with Exide or its Subsidiaries
in connection with the Post-Effective Date Business and (B) Exide shall not, and
shall not permit any of its Subsidiaries to, enter into any transaction that is
material to the Post-Effective Date Business other than (w) in the ordinary
course of business or to the extent necessary to conduct Exide’s operations in a
manner consistent with the financial and business projections provided to the
Backstop Parties prior to the date hereof, (x) other transactions after prior
notice to the Backstop Parties to implement tax planning which transactions are
not reasonably expected to materially adversely affect any Backstop Party,
(y) transactions expressly contemplated by the PSA, the Plan, this Commitment
Agreement, or the other Plan Transaction Documents and (z) such other
transactions as are disclosed in the Company Disclosure Schedule or Disclosure
Statement. Notwithstanding any other provision in this Commitment Agreement,
nothing in this Commitment Agreement shall give the Backstop Parties, directly
or indirectly, any right to control or direct the operations of Exide prior to
the Closing Date. Prior to the Closing Date, Exide shall exercise, consistent
with the terms and conditions of this Commitment Agreement, complete control and
supervision of the business of Exide.

Section 6.4 Antitrust Approval.

(a) Each Party agrees to use commercially reasonable efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary to
consummate and make effective the transactions contemplated by this Commitment
Agreement, the Plan, and the other Plan Transaction Documents, including
promptly furnishing documents or information reasonably requested by any
Antitrust Authority.

(b) Exide and each Backstop Party shall, to the extent permitted by applicable
Law: (i) promptly notify each other of, and if in writing, furnish each other
with copies of (or, in the case of material oral communications, advise each
other orally of) any communications from or with an Antitrust Authority;
(ii) not participate in any meeting with an Antitrust Authority unless it
consults with each other Backstop Party and Exide, as applicable, in advance
and, to the extent permitted by the Antitrust Authority and applicable Law, give
each other Backstop Party and Exide, as applicable, a reasonable opportunity to
attend and participate thereat; (iii) furnish each other Backstop Party and
Exide, as applicable, with copies of all correspondence, filings and
communications between such Backstop Party or Exide and the

 

41



--------------------------------------------------------------------------------

Antitrust Authority; and (iv) furnish each other Backstop Party with such
necessary information and reasonable assistance as may be reasonably necessary
in connection with the preparation of necessary filings or submission of
information to the Antitrust Authority.

(c) Notwithstanding anything in this Commitment Agreement to the contrary,
nothing shall require any Backstop Party or any of its Affiliates to (i) dispose
of, license or hold separate any of its or its Subsidiaries’ or Affiliates’
assets, (ii) limit its freedom of action or the conduct of its or its
Subsidiaries’ or Affiliates’ businesses or make any other behavioral commitments
with respect to itself or any of its Subsidiaries or Affiliates, (iii) divest
any of its Subsidiaries or its Affiliates, or (iv) commit or agree to any of the
foregoing. Without the prior written consent of the Requisite Backstop Parties,
neither Exide nor any of its Subsidiaries shall commit or agree to (i) dispose
of, license or hold separate any of its assets or (ii) limit its freedom of
action with respect to any of its businesses or commit or agree to any of the
foregoing, in each case, in order to secure any necessary consent or approvals
for the transactions contemplated hereby under the Antitrust Laws.
Notwithstanding anything to the contrary herein, neither the Backstop Parties,
nor any of their Affiliates, nor Exide or any of its Subsidiaries, shall be
required as a result of this Commitment Agreement, to initiate any legal action
against, or defend any litigation brought by, the United States Department of
Justice, the United States Federal Trade Commission, or any other Governmental
Entity in order to avoid the entry of, or to effect the dissolution of, any
injunction, temporary restraining order or other order in any suit or proceeding
which would otherwise have the effect of preventing or materially delaying the
transactions contemplated hereby, or which may require any undertaking or
condition set forth in the preceding sentence.

Section 6.5 Access to Information. Subject to applicable Law and appropriate
assurance of confidential treatment, upon reasonable notice during the
Pre-Closing Period, Exide shall (and shall cause its Subsidiaries to) afford the
Backstop Parties and their Representatives upon request reasonable access,
during normal business hours and without unreasonable disruption or interference
with its business or operations, to its employees, properties, books, contracts
and records and, during the Pre-Closing Period, Exide shall (and shall cause its
Subsidiaries to) furnish promptly to such parties all reasonable information
concerning its business, properties and personnel as may reasonably be requested
by any such party; provided, that the foregoing shall not require Exide (a) to
permit any inspection, or to disclose any information, that in the reasonable
judgment of Exide would cause Exide or any of its Subsidiaries to violate any of
their respective obligations with respect to confidentiality to a third party if
Exide shall have used its commercially reasonable efforts to obtain, but failed
to obtain, the consent of such third party to such inspection or disclosure,
(b) to disclose any legally privileged information of Exide or any of its
Subsidiaries or (c) to violate any applicable Laws; provided, further, that
Exide shall deliver to the Backstop Parties a schedule setting forth a
description of any requested information not provided to the Backstop Parties
pursuant to clauses (a) through (c) above (in the case of clause (a), to the
extent not prohibited from doing so).

Section 6.6 Financial Information.

(a) At all times prior to the Closing Date, Exide shall deliver to each Backstop
Party (and its Representatives) that so requests, subject to appropriate
assurance of confidential treatment, all statements and reports Exide is
required to deliver to the agent or its

 

42



--------------------------------------------------------------------------------

advisors pursuant to the DIP Credit Agreement (as in effect on the date hereof)
(the “Financial Reports”). Neither any waiver of the receipt of the Financial
Reports, nor any amendment, modification, supplement, forbearance or termination
of the DIP Credit Agreement shall affect Exide’s obligation to deliver the
Financial Reports to the Backstop Parties (and their respective Representatives)
in accordance with the terms of this Commitment Agreement.

(b) Information required to be delivered pursuant to Section 5.1(a) of the DIP
Credit Agreement (as in effect on the date hereof) (i) shall be complete and
correct in all material respects and shall be prepared in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods and (ii) shall be deemed to have been delivered in accordance with
Section 6.6(a) on the date on which Exide provides written notice to each
Backstop Party (and its Representatives) that so requests, that such information
has been posted on Exide’s website on the internet at www.exide.com or is
available via the EDGAR system of the SEC on the internet (to the extent such
information has been posted or is available as described in such notice).

(c) At all times prior to the Closing Date, Exide shall use its commercially
reasonable efforts to timely file all reports on Forms 10-Q and 10-K with the
SEC, including all Financial Statements required to be included in such reports.

Section 6.7 Reasonable Efforts.

(a) Without in any way limiting any other respective obligation of Exide or any
Backstop Party in this Commitment Agreement, Exide shall use (and shall cause
its Subsidiaries to use), and each Backstop Party shall use, commercially
reasonable efforts to take or cause to be taken all actions, and do or cause to
be done all things, necessary, proper or advisable in order to consummate and
make effective the transactions contemplated by this Commitment Agreement and
the Plan, including using commercially reasonable efforts in:

(i) timely preparing and filing all documentation reasonably necessary to effect
all necessary notices, reports and other filings of such Party and to obtain as
promptly as practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any third party or
Governmental Entity;

(ii) except as set forth in Section 6.4(c), defending any Legal Proceedings
challenging (A) this Commitment Agreement, the Plan or any other Plan
Transaction Document, (B) the BCA Approval Order, the Disclosure Statement
Order, the Rights Offering Procedures Order, or the Confirmation Order or
(C) the consummation of the transactions contemplated hereby and thereby,
including seeking to have any stay or temporary restraining order entered by any
Governmental Entity vacated or reversed;

(iii) working together in good faith to finalize the New Second Lien Convertible
Notes, Indenture, Stockholders Agreement, Reorganized Exide Corporate Documents,
Plan Transaction Documents and all other documents relating thereto for timely
inclusion in the supplements to the Plan and filing with the Bankruptcy Court;
and

(iv) satisfying to the extent required by Law any consultation or bargaining
obligations with any Employee Representative.

 

43



--------------------------------------------------------------------------------

(b) Subject to applicable Laws relating to the exchange of information, the
Backstop Parties and Exide shall have the right to review in advance, and to the
extent practicable each will consult with the other on all of the information
relating to the Backstop Parties or Exide, as the case may be, and any of their
respective Affiliates or Exide and its Subsidiaries that appears in any filing
made with, or written materials submitted to, any third party and/or any
Governmental Entity in connection with the transactions contemplated by this
Commitment Agreement, the Plan, or the other Plan Transaction Documents;
provided, however, that neither Exide nor the Backstop Parties are required to
provide for review in advance declarations or other evidence submitted in
connection with any filing with the Bankruptcy Court. In exercising the
foregoing rights, each of Exide and the Backstop Parties shall act reasonably
and as promptly as practicable.

(c) Without limitation to Sections 6.1 and 6.2, to the extent exigencies permit,
Exide shall provide or cause to be provided to counsel to the Backstop Parties a
draft of all motions, applications, pleadings, schedules, orders, reports or
other material papers (including all material memoranda, exhibits, supporting
affidavits or declarations and evidence and other supporting documentation) in
the Chapter 11 Case relating to or affecting the Plan Transaction Documents in
advance of filing the same with the Bankruptcy Court. Except in the case of any
declarations or other evidence submitted in connection with any filing with the
Bankruptcy Court, all such motions, applications, pleadings, schedules, orders,
reports and other material papers, when filed and upon entry by the Bankruptcy
Court (as applicable), shall be in form and substance reasonably satisfactory to
the Requisite Backstop Parties.

(d) Nothing contained in this Section 6.7 shall limit the ability of any
Backstop Party to consult with Exide, to appear and be heard, or to file
objections, concerning any matter arising in the Chapter 11 Case to the extent
not inconsistent with the PSA or this Commitment Agreement.

Section 6.8 Exit ABL Revolver Financing; First Lien High Yield Notes; New Second
Lien Convertible Notes. (a) Exide agrees to work in good faith to obtain
documentation for the Exit ABL Revolver Financing and the First Lien High Yield
Notes on terms in form and substance consistent with the PSA Term Sheet and
otherwise reasonably satisfactory to the Requisite Backstop Parties. Each of the
Backstop Parties shall have the right to receive, upon reasonable request, an
update by Exide on, and a summary of, any material meetings, discussions or
negotiations relating to the Exit ABL Revolver Financing and the issuance of the
First Lien High Yield Notes.

(b) Upon issuance and delivery of the New Second Lien Convertible Notes in
accordance with this Commitment Agreement, Exide agrees that it will use its
commercially reasonable efforts to cause (i) the Indenture to have terms and
provisions reasonably satisfactory to the Requisite Backstop Parties and
consistent with the terms therefor described in the PSA Term Sheet and other
terms and provisions that are customary for such notes, including, without
limitation, affirmative and negative covenants that are consistent with those
governing the First Lien High Yield Notes, with such adjustments thereto as are
reasonable and customary for second-lien secured high-yield notes, (ii) the
Intercreditor Agreement to contain the

 

44



--------------------------------------------------------------------------------

terms consistent with the PSA Term Sheet and other terms and provisions that are
customary for such an intercreditor agreement and (iii) the Security Documents
to contain the terms consistent with the PSA Term Sheet and other terms and
provisions that are customary for such agreements, which terms and provisions
are consistent with those governing the corresponding agreements related to the
First Lien High Yield Notes.

Section 6.9 New Board of Directors; Senior Management. Reorganized Exide’s
initial board of directors shall consist of such number of directors as
determined by the Requisite Backstop Parties, which directors shall be selected
by the Requisite Backstop Parties, it being understood that the size of the
board may be increased thereafter from time to time by the action of the board
of directors. Exide agrees to, and agrees to direct the executive search firm
retained by Exide to, cooperate with the Requisite Backstop Parties and the
executive search consultant retained by the Backstop Parties in the selection of
the board of directors and officers of reorganized Exide. Exide shall implement
and adopt a search and hiring process on terms reasonably acceptable to the
Requisite Backstop Parties for the hiring of a permanent chief executive
officer. Any chief executive officer selected for Exide shall be reasonably
satisfactory to the Requisite Backstop Parties.

Section 6.10 Blue Sky. Exide shall, on or before the Closing Date, take such
action as Exide shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Primary Notes, Backstop Notes, Fee Shares and
Fee Notes issued hereunder for, sale or issuance to the Backstop Parties at the
Closing Date pursuant to this Commitment Agreement under applicable securities
and “Blue Sky” Laws of the states of the United States (or to obtain an
exemption from such qualification) and any applicable foreign jurisdictions, and
shall provide evidence of any such action so taken to the Backstop Parties on or
prior to the Closing Date. Exide shall timely make all filings and reports
relating to the offer and sale or issuance of the Primary Notes, Backstop Notes,
Fee Shares and Fee Notes issued hereunder required under applicable securities
and “Blue Sky” Laws of the states of the United States following the Closing
Date. Exide shall pay all fees and expenses in connection with satisfying the
obligations set forth under this Section 6.10.

Section 6.11 No Integration; No General Solicitation. Subject to Section 8.02(d)
of the PSA, neither Exide nor any of its Affiliates will, directly or through
any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Rights Offering Notes, the Rights Offering and
this Commitment Agreement in a manner that would require registration of the New
Second Lien Convertible Notes to be issued by Exide on the Plan Effective Date
under the Securities Act. Subject to Section 8.02(d) of the PSA, none of Exide
or any of its Affiliates or any other Person acting on its or their behalf will
solicit offers for, or offer or sell, any Rights Offering Notes by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D promulgated under the Securities Act or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

Section 6.12 DTC Eligibility. Exide shall use its commercially reasonable
efforts to promptly make all New Second Lien Convertible Notes eligible for
deposit with the Depository Trust Company.

 

45



--------------------------------------------------------------------------------

Section 6.13 Use of Proceeds. Exide will apply the proceeds from the exercise of
the Rights and the sale of the Rights Offering Notes in accordance with and
pursuant to the Plan.

Section 6.14 Legend. (a) Each note evidencing New Second Lien Convertible Notes
or First Lien High Yield Notes acquired by the Backstop Parties (including any
Related Purchaser or Ultimate Purchaser) hereunder or in connection with the
Rights Offering, and each note issued in exchange for or upon the transfer, sale
or assignment of any such notes, shall be stamped or otherwise imprinted with a
legend (the “Legend”) in substantially the following form:

“THIS SECURITY (OR ITS PREDECESSOR) HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM
REGISTRATION THEREUNDER.”

The Legend (or restrictive notation) set forth above shall be removed from the
notes evidencing any such New Second Lien Convertible Notes or First Lien High
Yield Notes at any time after the restrictions described in such Legend cease to
be applicable. Exide may reasonably request such opinions, certificates or other
evidence that such restrictions no longer apply.

(b) Each certificate evidencing New Common Stock acquired by the Backstop
Parties (including any Related Purchaser or Ultimate Purchaser) hereunder or in
connection with the Rights Offering, and each certificate issued in exchange for
or upon the transfer, sale or assignment of any such notes, shall be stamped or
otherwise imprinted with a Legend in substantially the following form:

“THIS SECURITY (OR ITS PREDECESSOR) HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM
REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE
SUBJECT TO THE TERMS OF THE STOCKHOLDERS AGREEMENT DATED AS OF
[            ], 2015 AND MAY NOT BE TRANSFERRED UNLESS SUCH TRANSFER COMPLIES
WITH THE PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT.”

The Legend (or restrictive notation) set forth above shall be removed from the
certificates evidencing any such New Common Stock at any time after the
restrictions described in such Legend cease to be applicable. Exide may
reasonably request such opinions, certificates or other evidence that such
restrictions no longer apply.

Section 6.15 Emergence Available Liquidity. Exide shall, and shall cause its
Subsidiaries to, use their respective commercially reasonable efforts to cause
the Emergence Available Liquidity to be no less than the Emergence Available
Liquidity Target on the Plan Effective Date.

 

46



--------------------------------------------------------------------------------

Section 6.16 Compliance at Vernon Facility and Periodic Updates. Exide and its
Subsidiaries shall (i) cooperate with the Requisite Backstop Parties in
developing, adopting and implementing a regulatory and environmental compliance
strategy for the Vernon Facility reasonably satisfactory to the Requisite
Backstop Parties, including compliance with the DTSC Stipulation, (ii) provide
to the Requisite Backstop Parties periodic updates related to regulatory and
political developments materially affecting the Vernon Facility and
(iii) pursue, in good faith, a strategy reasonably satisfactory to, and in
cooperation with, the Requisite Backstop Parties to address the complaint for
civil penalties relating to the Vernon Facility filed by the South Coast Air
Quality Management District (“AQMD”) in the Superior Court of the State of
California, County of Los Angeles captioned People of the State of California,
ex rel South Coast Air Quality Management District, a Public Entity v. Exide
Technologies, Inc., and Does 1 through 50, Case No. DC 533528 (the “AQMD
Complaint”).

Section 6.17 Regulatory Issues Relating to Frisco, Texas Properties. Exide and
its Subsidiaries shall pursue, in good faith, a strategy reasonably satisfactory
to, and in cooperation with, the Requisite Backstop Parties to consummate the
transactions contemplated by the Frisco Master Settlement Agreement or shall
otherwise pursue, in good faith, a strategy reasonably satisfactory to, and in
cooperation with, the Requisite Backstop Parties regarding the regulatory and
land-use issues at Frisco, Texas with the applicable regulators and authorities.

Section 6.18 Cooperation Regarding Environmental and Regulatory Compliance.
Exide and its Subsidiaries shall cooperate with the Requisite Backstop Parties
regarding on-going diligence relating to environmental matters.

Section 6.19 Cooperation Regarding Corporate and Tax Planning. Exide and its
Subsidiaries shall cooperate with the Requisite Backstop Parties in developing,
adopting and implementing a corporate and tax planning strategy reasonably
satisfactory to the Requisite Backstop Parties.

Section 6.20 WARN Act Compliance. Exide shall provide a schedule as of the
Closing Date that sets forth a list of each employee (if any) who has been
terminated involuntarily within the ninety (90) day period prior to the Closing
Date, together with such former employee’s work location.

Section 6.21 Cooperating Regarding Security. Exide and its Subsidiaries shall
cooperate with the Requisite Backstop Parties in creating, perfecting and
evidencing all security interests, mortgages, encumbrances and liens on the
collateral securing the New Second Lien Convertible Notes pursuant to the
Security Documents.

Section 6.22 Binding Effect. Each Backstop Party and its Affiliates agree to be
bound by this Agreement and the PSA, in their capacities as holders of any Owned
Debtor Claims and Owned DIP Claims.

 

47



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

Section 7.1 Conditions to the Obligations of Each of the Parties. The respective
obligations of the Parties to consummate the transactions contemplated hereby
shall (unless waived by all Parties hereto) be subject to the satisfaction of
the following conditions:

(a) BCA Approval Order. The Bankruptcy Court shall have entered the BCA Approval
Order, and such order shall be a Final Order and in form and substance
reasonably satisfactory to Exide and the Requisite Backstop Parties.

(b) Disclosure Statement Order; Rights Offering Procedures Order. The Bankruptcy
Court shall have entered the Disclosure Statement Order and the Rights Offering
Procedures Order, and such orders shall be Final Orders and in form and
substance reasonably satisfactory to Exide and the Requisite Backstop Parties.

(c) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order, and such order shall be a Final Order and in form and substance
reasonably satisfactory to Exide and the Requisite Backstop Parties.

(d) Exit ABL Revolver Financing; First Lien High Yield Notes. Exide (i) shall
have obtained the Exit ABL Revolver Financing, (ii) shall have issued the First
Lien High Yield Notes to the lenders under the DIP Credit Agreement, (iii) shall
have executed and delivered the documentation governing the Exit ABL Revolver
Financing and the First Lien High Yield Notes, each of which shall be in form
and substance reasonably satisfactory to Exide and the Requisite Backstop
Parties, and (iv) all conditions to effectiveness of the Exit ABL Revolver
Financing and the documentation governing the First Lien High Yield Notes shall
have been satisfied or waived (or will be satisfied and waived substantially
concurrently with the occurrence of the Closing Date).

(e) Antitrust Approvals. All terminations or expirations of waiting periods
imposed by any Governmental Entity necessary for the consummation of the
transactions contemplated by this Commitment Agreement, including under the HSR
Act and any other Antitrust Laws, shall have occurred and all other
notifications, consents, authorizations and approvals required to be made or
obtained from any Governmental Entity under any Antitrust Law shall have been
made or obtained for the transactions contemplated by this Commitment Agreement.

(f) Consents. All governmental and third party notifications, filings, consents,
waivers and approvals set forth on Schedule 2 and required for the consummation
of the transactions contemplated by this Commitment Agreement and the Plan shall
have been made or received, except where the failure to make or receive such
consent would not reasonably be expected to result in a Material Adverse Effect.

(g) No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation
of the Plan or the transactions contemplated by this Commitment Agreement.

 

48



--------------------------------------------------------------------------------

Section 7.2 Conditions to the Obligations of the Backstop Parties. The
obligations of each Backstop Party to consummate the transactions contemplated
hereby shall be subject to (unless waived in accordance with Section 7.3) the
satisfaction of the following conditions:

(a) Plan and Plan Transaction Documents. Exide shall have complied, in all
material respects, with the terms of the Plan that are to be performed by Exide
on or prior to the Plan Effective Date and the conditions to the occurrence of
the Plan Effective Date set forth in the Plan shall have been satisfied or, with
the prior consent of the Requisite Backstop Parties, waived in accordance with
the terms thereof and the Plan, and the Plan and all Plan Transaction Documents
shall be in form and substance reasonably satisfactory to the Requisite Backstop
Parties.

(b) Rights Offering. The Rights Offering shall have been conducted, in all
material respects, in accordance with the Rights Offering Procedures Order and
this Commitment Agreement, and the Rights Offering Expiration Time shall have
occurred.

(c) Senior Management; Arrangements with Senior Management.

(i) A Chief Executive Officer reasonably satisfactory to the Requisite Backstop
Parties shall have been identified and the terms and conditions of any
employment agreement for the Chief Executive Officer shall be in form and
substance reasonably satisfactory to the Requisite Backstop Parties, with the
term of employment commencing no later than the Plan Effective Date.

(ii) (x) The identity and employment agreement or other compensation agreement
(in form and substance) of each individual to be appointed and/or hired to serve
as a member of the senior management of Exide from and after the Closing Date
shall be reasonably satisfactory to the Requisite Backstop Parties, (y) any KEIP
or LTIP provided for in the Plan shall be in form and substance reasonably
satisfactory to the Requisite Backstop Parties and (z) any payout under such
KEIP or LTIP on the Effective Date shall be reasonably acceptable to the
Requisite Backstop Parties.

(d) D&O Policies. The terms and conditions of the director and officer liability
insurance policies of Exide provided for in the Plan and in effect from and
after the Plan Effective Date shall be reasonably satisfactory to the Requisite
Backstop Parties.

(e) Expense Reimbursement. Exide shall have paid all Expense Reimbursement
accrued through the Closing Date pursuant to Section 3.3.

(f) Disclosure Schedules. Any Company Disclosure Schedules delivered by Exide
after the date hereof shall be in form and substance reasonably satisfactory to
the Requisite Backstop Parties.

(g) Representations and Warranties. (A) The representations and warranties of
Exide contained in this Commitment Agreement that are qualified as to
materiality or similar qualifiers, and the representation and warranty contained
in Section 4.11, shall be true and correct in all respects both on and as of the
date hereof and as of the Closing Date, with the

 

49



--------------------------------------------------------------------------------

same force and effect as though made on and as of such date (except to the
extent that any such representation or warranty is made as of a specified date,
in which case such representation or warranty shall be true and correct in all
respects as of such specified date) and (B) the representations and warranties
of Exide contained in this Commitment Agreement that are not so qualified shall
be true and correct in all material respects on and as of the date hereof and as
of the Closing Date with the same force and effect as though made on and as of
such date (except to the extent that any such representation or warranty is made
as of a specified date, in which case such representation or warranty shall be
true and correct in all material respects as of such specified date).

(h) Covenants. Exide shall have performed or complied with, or caused its
Subsidiaries to have performed or complied with, in all material respects, all
covenants and agreements required to be performed or complied with under this
Commitment Agreement and in connection with the transactions contemplated by
this Commitment Agreement.

(i) Officer’s Certificate. The Backstop Parties shall have received on and as of
the Closing Date a certificate of Exide in form and substance reasonably
satisfactory to the Requisite Backstop Parties, signed on behalf of Exide by
each of its Chief Executive Officer and Chief Financial Officer, to the effect
that the conditions set forth in Sections 7.2(g), 7.2(h), 7.2(j) and 7.2(k) have
been satisfied.

(j) Emergence Available Liquidity. The Emergence Available Liquidity shall be no
less than the Emergence Available Liquidity Target.

(k) Material Adverse Effect. (i) From the date hereof to the Closing Date, there
shall not have occurred, and there shall not exist, any Event that could
reasonably be considered to result in a Material Adverse Effect and (ii) the
Backstop Parties shall have received on and as of the Closing Date a certificate
of the chief executive officer or chief financial officer of Exide confirming
the same.

(l) PSA. The PSA shall be in full force and effect and shall not have been
terminated in accordance with its terms, and there shall not exist any default
thereunder by any party.

(m) Equity Securities of Exide. On the Closing Date, other than the Fee Shares,
the shares of New Common Stock to be issued to holders of Senior Secured Note
Claims, the shares of New Common Stock to be issued in payment of each of the
DIP/Second Lien Conversion Funding Fee and the DIP/Second Lien Backstop
Commitment Fee (each as defined in the Plan) and those shares of New Common
Stock reserved for issuance upon the conversion of the New Second Lien
Convertible Notes and the exercise of stock options and other rights to purchase
or acquire shares of New Common Stock granted in connection with the new LTIP in
accordance with the Plan or any other employment arrangement approved by the
Requisite Backstop Parties, no shares of New Common Stock or options, warrants
or other rights to acquire equity securities of Exide will be outstanding.

(n) DIP Credit Agreement. Exide shall provide evidence to the Backstop Parties,
in form and substance reasonably satisfactory to each Backstop Party, that no

 

50



--------------------------------------------------------------------------------

Event of Default occurred or is continuing under the DIP Credit Agreement, 100%
of DIP Term Loan Claims consent to the treatment of DIP Term Loan Claims set
forth in the Plan, and, substantially concurrently with the issuance of the New
Second Lien Convertible Notes and the First Lien High Yield Notes and the
execution of the documentation governing the Exit ABL Revolver Financing, all
obligations under the DIP Credit Agreement (other than contingent obligations
not then due and payable) will have been satisfied in full, all commitments
under the DIP Credit Agreement will have been terminated and all liens and
security interests related to the DIP Credit Agreement will have been terminated
or released.

(o) Indenture and Other Related Documents. The Indenture, the Security Documents
and the Intercreditor Agreement shall have been executed and delivered by Exide
and the other parties thereto.

(p) Opinions. Exide shall deliver such customary opinions of counsel to Exide,
dated as of the Closing Date and addressed to the Backstop Parties that are
customary for the purchase and sale of the New Second Lien Convertible Notes and
the transactions contemplated by this Commitment Agreement, including as may be
customary and consistent with local practice in the relevant jurisdictions and
in each case in form and substance reasonably satisfactory to the Requisite
Backstop Parties.

(q) Delivery of Financial Reports. Exide shall have delivered the Financial
Reports and Financial Statements to each Backstop Party that so requests and its
Representatives.

(r) Deregistration of Common Stock. Exide shall take all actions necessary for
the termination of registration of the common stock, par value $0.01 per share
(the “Common Stock”) under Section 12(b) of the Exchange Act, including
preparing and filing or causing to be filed with the SEC on or prior to the
Effective Date a Form 25 or any other form necessary to be filed to deregister
the Common Stock.

(s) Satisfactory Due Diligence Review. On or before three (3) Business Days
prior to the hearing before the Bankruptcy Court to consider the BCA Approval
Motion, the Backstop Parties shall have completed a due diligence review of
Exide in form and substance satisfactory to the Requisite Backstop Parties in
their sole discretion.

(t) Pending Legal Actions. The Requisite Backstop Parties shall be reasonably
satisfied that any fines, penalties or other damages payable by Exide,
reorganized Exide or any of its Subsidiaries relating to or arising from (w) the
AQMD Complaint, (x) the DOJ Investigation, (y) any Vernon Legal Action, or
(z) any European antitrust investigation regarding members of local trade
associations in the traction/motive power batteries segment of the industry in
which Exide and its Subsidiaries operate, shall not result in any material
post-petition or post-confirmation liability of reorganized Exide and its
Subsidiaries, taken as a whole.

Section 7.3 Waiver of Conditions to Obligation of Backstop Parties. Except for
the condition set forth in Section 7.2(n) (which may only be waived in whole or
in part by a written instrument executed by each Backstop Party), any other
conditions set forth in

 

51



--------------------------------------------------------------------------------

Section 7.2 may only be waived in whole or in part with respect to all Backstop
Parties by a written instrument executed by the Requisite Backstop Parties in
their sole discretion and if so waived, all Backstop Parties shall be bound by
such waiver; provided, that notwithstanding the foregoing, any one or more
Requisite Backstop Parties that desire to waive all or any of the conditions set
forth in Section 7.1 (such Backstop Party or Backstop Parties, the “Waiving
Backstop Parties”) may require any other Backstop Parties that are not willing
to waive the applicable conditions (the “Non-Waiving Backstop Parties”), and
such Non-Waiving Backstop Parties shall upon written request by the Waiving
Backstop Parties be so required, to transfer and assign to the Waiving Backstop
Parties all of the Non-Waiving Backstop Parties’ Backstop Commitment in
accordance with the Waiving Backstop Parties’ pro rata share (based on the
aggregate Commitment of the Waiving Backstop Parties) of the Non-Waiving
Backstop Parties’ Backstop Commitment or as otherwise reasonably agreed upon by
such Waiving Backstop Parties.

Section 7.4 Conditions to the Obligation of Exide. The obligation of Exide to
consummate the transactions contemplated hereby is subject to (unless waived by
Exide) the satisfaction of each of the following conditions:

(a) Conditions to the Plan. Exide shall be satisfied that the conditions to the
occurrence of the Plan Effective Date as set forth in the Plan and in the
Confirmation Order shall have been satisfied or waived in accordance with the
terms thereof and the Plan.

(b) PSA. The PSA shall be in full force and effect and shall not have been
terminated in accordance with its terms, and there shall not exist any default
thereunder by any party other than Exide.

(c) Representations and Warranties. The representations and warranties of each
Backstop Party contained in this Commitment Agreement shall be true and correct
in all material respects at and as of the Closing Date with the same effect as
if made on and as of the Closing Date (except for such representations and
warranties made as of a specified date, which shall be true and correct in all
material respects only as of the specified date).

(d) Covenants. Each of the Backstop Parties shall have performed and complied,
in all material respects, with all of its covenants and agreements contained in
this Commitment Agreement and in any other document delivered pursuant to this
Commitment Agreement.

ARTICLE VIII

INDEMNIFICATION AND CONTRIBUTION

Section 8.1 Indemnification Obligations. Following the entry of the BCA Approval
Order, Exide (the “Indemnifying Party”) shall indemnify and hold harmless each
Backstop Party, its Affiliates, shareholders, members, partners and other equity
holders, general partners, managers, and its and their respective
Representatives, agents and controlling persons (each, an “Indemnified Person”)
from and against any and all losses, claims, damages, liabilities and costs and
expenses (other than Taxes of the Backstop Parties, except to the extent

 

52



--------------------------------------------------------------------------------

otherwise provided for in this Commitment Agreement) (collectively, “Losses”)
that any such Indemnified Person may incur or to which any such Indemnified
Person may become subject arising out of this Commitment Agreement, the Plan and
the transactions contemplated hereby and thereby, including the Backstop
Commitment, the Rights Offering, the payment of the Backstop Commitment Fee or
the use of the proceeds of the Rights Offering, or any breach by Exide or any of
its Subsidiaries of this Commitment Agreement, or any claim, challenge,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any Indemnified Person is a party thereto, whether or not
such proceedings are brought by Exide, its equity holders, Affiliates, creditors
or any other Person, and reimburse each Indemnified Person upon demand for
reasonable and documented (with such documentation subject to redaction to
preserve attorney client and work product privileges) legal or other third-party
expenses incurred in connection with investigating, preparing to defend or
defending, or providing evidence in or preparing to serve or serving as a
witness with respect to, any lawsuit, investigation, claim or other proceeding
relating to any of the foregoing (including in connection with the enforcement
of the indemnification obligations set forth herein), irrespective of whether or
not the transactions contemplated by this Commitment Agreement or the Plan are
consummated or whether or not this Commitment Agreement is terminated; provided,
that the foregoing indemnity will not, as to any Indemnified Person, apply to
Losses (a) as to a Defaulting Backstop Party and its Related Parties, caused by
a Backstop Party Default by such Backstop Party, or (b) to the extent they are
found by a final, non-appealable judgment of a court of competent jurisdiction
to arise from the fraud, willful misconduct or gross negligence of such
Indemnified Person. Notwithstanding anything to the contrary in this Commitment
Agreement, the Indemnifying Party will not be liable for, and no Indemnified
Person shall claim or seek to recover, any punitive, special, indirect or
consequential damages or damages for lost profits.

Section 8.2 Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation,
investigation or proceeding (an “Indemnified Claim”), such Indemnified Person
will, if a claim is to be made hereunder against the Indemnifying Party in
respect thereof, notify the Indemnifying Party in writing of the commencement
thereof; provided, that (i) the omission to so notify the Indemnifying Party
will not relieve the Indemnifying Party from any liability that it may have
hereunder except to the extent it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure and (ii) the
omission to so notify the Indemnifying Party will not relieve the Indemnifying
Party from any liability that it may have to such Indemnified Person otherwise
than on account of this Article VIII. In case any such Indemnified Claims are
brought against any Indemnified Person and it notifies the Indemnifying Party of
the commencement thereof, the Indemnifying Party will be entitled to participate
therein, and, to the extent that it may elect by written notice delivered to
such Indemnified Person, to assume the defense thereof, with counsel reasonably
acceptable to such Indemnified Person; provided, that if the parties (including
any impleaded parties) to any such Indemnified Claims include both such
Indemnified Person and the Indemnifying Party and based on advice of such
Indemnified Person’s counsel there are legal defenses available to such
Indemnified Person that are different from or additional to those available to
the Indemnifying Party, such Indemnified Person shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such Indemnified Claims. Upon receipt of notice from the
Indemnifying Party to such Indemnified Person of its election to so assume the
defense of such Indemnified Claims with counsel reasonably acceptable to the
Indemnified Person,

 

53



--------------------------------------------------------------------------------

the Indemnifying Party shall not be liable to such Indemnified Person for
expenses incurred by such Indemnified Person in connection with the defense
thereof (other than reasonable costs of investigation) unless (A) such
Indemnified Person shall have employed separate counsel (in addition to any
local counsel) in connection with the assertion of legal defenses in accordance
with the proviso to the immediately preceding sentence (it being understood,
however, that the Indemnifying Party shall not be liable for the expenses of
more than one separate counsel representing the Indemnified Persons who are
parties to such Indemnified Claims (in addition to one local counsel in each
jurisdiction in which local counsel is required) and that all such expenses
shall be reimbursed as they occur), (B) the Indemnifying Party shall not have
employed counsel reasonably acceptable to such Indemnified Person to represent
such Indemnified Person within a reasonable time after the Indemnifying Party
has received notice of commencement of the Indemnified Claims from, or delivered
on behalf of, the Indemnified Person, (C) after the Indemnifying Party assumes
the defense of the Indemnified Claims, the Indemnified Person determines in good
faith that the Indemnifying Party has failed or is failing to defend such claim,
and provides written notice of such determination and the basis for such
determination and such failure is not reasonably cured within ten (10) Business
Days of receipt of such notice, or (D) the Indemnifying Party shall have
authorized in writing the employment of counsel for such Indemnified Person.
Notwithstanding anything herein to the contrary, Exide and its Subsidiaries
shall have sole control over any Tax controversy or Tax audit and shall be
permitted to settle any liability for Taxes of Exide and its Subsidiaries.

Section 8.3 Settlement of Indemnified Claims. In connection with any Indemnified
Claim for which an Indemnified Person is assuming the defense in accordance with
this Article VIII, the Indemnifying Party shall not be liable for any
settlement, compromise, consent to the entry of any judgment or judgment with
respect to any Indemnified Claims effected by such Indemnified Person without
the written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, conditioned or delayed). If any settlement, compromise,
consent to the entry of any judgment or judgment with respect to any Indemnified
Claims is consummated with the written consent of the Indemnifying Party or if
there is a final judgment for the plaintiff in any such Indemnified Claims, the
Indemnifying Party agrees to indemnify and hold harmless each Indemnified Person
from and against any and all Losses by reason of such settlement, compromise,
consent to the entry of any judgment or judgment to the extent such Losses are
otherwise subject to indemnification by the Indemnifying Party hereunder in
accordance with, and subject to the limitations of, the provisions of this
Article VIII. Notwithstanding anything in this Article VIII to the contrary, if
at any time an Indemnified Person shall have requested the Indemnifying Party to
reimburse such Indemnified Person for legal or other expenses in connection with
investigating, responding to or defending any Indemnified Claims as contemplated
by this Article VIII, the Indemnifying Party shall be liable for any settlement,
compromise, consent to the entry of any judgment or judgment with respect to any
Indemnified Claims effected without its written consent if (i) such settlement,
compromise or consent is entered into more than forty-five (45) days after
receipt by the Indemnifying Party of such request for reimbursement and (ii) the
Indemnifying Party shall not have reimbursed such Indemnified Person in
accordance with such request prior to the date of such settlement, compromise or
consent. The Indemnifying Party shall not, without the prior written consent of
an Indemnified Person (which consent shall be granted or withheld, conditioned
or delayed in the Indemnified Person’s sole discretion), effect any settlement,
compromise or consent to the entry of judgment with respect to any pending or
threatened Indemnified Claims in respect of which

 

54



--------------------------------------------------------------------------------

indemnity or contribution has been sought hereunder by such Indemnified Person
unless (A) such settlement, compromise or consent includes an unconditional
release of such Indemnified Person in form and substance satisfactory to such
Indemnified Person from all liability on the claims that are the subject matter
of such Indemnified Claims and (B) such settlement, compromise or consent does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnified Person. No Indemnified Person
shall be liable to Exide or any of its Affiliates for any damages arising from
the use by unauthorized persons of any information made available to the
Backstop Parties by Exide or any of its representatives through electronic
telecommunications or other information transmissions systems that are
intercepted by such persons.

Section 8.4 Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 8.1, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It
is hereby agreed that the relative benefits to the Indemnifying Party, on the
one hand, and all Indemnified Persons, on the other hand, shall be deemed to be
in the same proportion as (a) the total value received or proposed to be
received by Exide pursuant to the issuance and sale of the Rights Offering Notes
in the Rights Offering as contemplated by this Commitment Agreement and the Plan
bears to (b) the Backstop Commitment Fee paid or proposed to be paid to the
Backstop Parties (applying a liquidity discount as appropriate). The
Indemnifying Parties also agree that no Indemnified Person shall have any
liability based on their comparative or contributory negligence or otherwise to
the Indemnifying Parties, any Person asserting claims on behalf of or in right
of any of the Indemnifying Parties, or any other Person in connection with an
Indemnified Claim. The amount paid or payable by an Indemnified Person as a
result of Losses referred to above in this Section 8.4 shall be deemed to
include, for purposes of this Section 8.4, any legal or other expenses
reasonably incurred by such Indemnified Person in connection with investigating
or defending any such action or claim.

Section 8.5 Treatment of Indemnification Payments. All amounts paid by the
Indemnifying Party to an Indemnified Person under this Article VIII shall, to
the extent permitted by applicable Law, be treated as adjustments to the
Purchase Price for all Tax purposes. The provisions of this Article VIII are an
integral part of the transactions contemplated by this Commitment Agreement and
without these provisions the Backstop Parties would not have entered into this
Commitment Agreement, and the obligations of Exide under this Article VIII shall
constitute allowed administrative expenses of the Debtor’s estate under
sections 503(b) and 507 of the Bankruptcy Code and are payable without further
Order of the Bankruptcy Court, and, subject to entry of the BCA Approval Order,
Exide may comply with the requirements of this Article VIII without further
order of the Bankruptcy Court.

Section 8.6 No Survival. All representations, warranties, covenants and
agreements made in this Commitment Agreement shall not survive the Closing Date
except for covenants and agreements that by their terms are to be satisfied
after the Closing Date, which covenants and agreements shall survive until
satisfied in accordance with their terms, and except as set forth in Section 9.2
of this Commitment Agreement.

 

55



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION

Section 9.1 Termination Rights. This Commitment Agreement may be terminated and
the transactions contemplated hereby may be abandoned at any time prior to the
Closing Date (including at any time prior to and after entry of the BCA Approval
Order):

(a) by mutual written consent of Exide and the Requisite Backstop Parties;

(b) pursuant to Section 2.3(a), by Exide by written notice to each Backstop
Party;

(c) by Exide by written notice to each Backstop Party or by the Requisite
Backstop Parties by written notice to Exide if any Law or Order shall have been
enacted, adopted or issued by any Governmental Entity, that prohibits the
implementation of the Plan or the Rights Offering or the transactions
contemplated by this Commitment Agreement or the other Plan Transaction
Documents;

(d) by the Requisite Backstop Parties upon written notice to Exide:

(i) if any of the BCA Approval Order, the Disclosure Statement Order, the Rights
Offering Procedures Order, or the Confirmation Order does not become a Final
Order by the Outside Date;

(ii) if the Bankruptcy Court does not enter any of the BCA Approval Order, the
Disclosure Statement Order, the Rights Offering Procedures Order, or the
Confirmation Order, or the Bankruptcy Court enters such orders in form and
substance that in each case is not reasonably satisfactory to the Requisite
Backstop Parties, or any such order is not effective upon or after entry;

(iii) if any of the BCA Approval Order, the Disclosure Statement Order, the
Rights Offering Procedures Order, the Confirmation Order or the Final DIP Order
is reversed, stayed, dismissed, vacated, reconsidered or is modified or amended
after entry in a manner that is not reasonably satisfactory to the Requisite
Backstop Parties;

(iv) if an examiner (with expanded powers beyond those set forth in section
1106(a)(3) and (4) of the Bankruptcy Code), or a trustee or receiver or other
responsible officer shall have been appointed in the Chapter 11 Case;

(v) if the entry of a ruling or order by the Bankruptcy Court or any other court
with appropriate jurisdiction which, in each case, would have the effect of
preventing consummation of or that would materially alter the treatment of the
Backstop Parties under the Plan (whether in its capacity as a Backstop Party or
a holder of the Senior Secured

 

56



--------------------------------------------------------------------------------

Notes), it being understood that among other things, the occurrence of any of
the following shall constitute a material alteration of the treatment of the
Backstop Parties: (i) any adverse ruling materially affecting the collateral (as
set forth in the Senior Secured Indenture and related documents) securing the
Secured Note Claims, including collateral granted as part of adequate protection
(the “Senior Secured Notes Collateral”) inconsistent with the Final DIP Order
(including the representations contained therein), (ii) any other lifting the
automatic stay of section 362 of the Bankruptcy Court or a material portion of
the Senior Secured Notes Collateral; (iii) the appointment of a statutory
committee of equity security holders under section 1102 of the Bankruptcy Code,
or (iv) any action taken by any Governmental Entity against any of Exide’s
facilities in the United States or elsewhere that would reasonably be expected
to materially adversely impact the operations of such facility; provided,
however, that Exide shall have thirty (30) days after issuance of such
injunction, judgment, decree, charge or ruling or order to obtain relief that
would allow consummation of the Restructuring Transactions that (i) does not
prevent or diminish in a material way compliance with the terms of this
Commitment Agreement or (ii) is otherwise reasonably satisfactory to the
Requisite Backstop Parties; and;

(vi) if Exide shall have breached any representation, warranty, covenant or
other agreement made by Exide in this Commitment Agreement or any such
representation and warranty shall have become inaccurate after the date of this
Commitment Agreement, and such breach or inaccuracy would, individually or in
the aggregate, result in a failure of a condition set forth in Section 7.2(f),
Section 7.2(g), Section 7.2(h) or Section 7.2(i), if continuing on the Closing
Date, being satisfied and such breach or inaccuracy is not cured by Exide by the
earlier of (A) the seventh (7th) day after the giving of notice thereof to Exide
by any Backstop Party and (B) the third (3rd) day prior to the Outside Date;
provided, that the Backstop Parties shall not have the right to terminate this
Commitment Agreement pursuant to this Section 9.1(d)(vi) if they are then in
breach of any representation, warranty, covenant or other agreement hereunder
that would result in the failure of any condition set forth in Section 7.4 being
satisfied;

(vii) upon the occurrence of the Termination Date under the PSA or the PSA is
otherwise terminated in accordance with its terms;

(viii) if (A) a DIP Event of Default has occurred and is continuing unwaived or
not subject to a forbearance for more than three (3) Business Days, (B) an
acceleration of the obligations or termination of commitments under the DIP
Credit Agreement, or (C) a modification or amendment of the Final DIP Order that
is not satisfactory, in their sole discretion, to the Requisite Backstop
Parties;

(ix) if any of this Commitment Agreement, the PSA, DIP Credit Agreement, Rights
Offering Procedures, Disclosure Statement, Plan or any documents related to the
Plan, including notices, exhibits or appendices, or any of the Plan Transaction
Documents is amended or modified in any material respect or withdrawn without
the prior written consent of the Requisite Backstop Parties such that any such
document is not in form and substance reasonably satisfactory to the Requisite
Backstop Parties;

 

57



--------------------------------------------------------------------------------

(x) upon the occurrence of a Material Adverse Effect, which continues to exist
following delivery of written notice thereof to Exide by the Requisite Backstop
Parties and following a reasonable opportunity for Exide to cure such Material
Adverse Effect;

(xi) upon Exide’s (a) failure to comply with the DTSC Stipulation such that
Exide’s stipulated penalties for non-compliance under the DTSC Stipulation would
reasonably be expected to result in a material post-petition payment by Exide or
the reorganized Exide, or (b) failure to post Financial Assurance (as defined in
the DTSC Stipulation) in accordance with the terms of the DTSC Stipulation;

(xii) upon the termination or rescission of the DTSC Stipulation, or any
modification or amendment of the DTSC Stipulation that is not reasonably
acceptable to the Requisite Backstop Parties; or

(xiii) upon the Frisco Master Settlement Agreement being validly terminated
without Exide’s consent;

(e) by any Backstop Party:

(i) If Exide seeks approval of, or the Bankruptcy Court approves, a Sale that is
not satisfactory to each Backstop Party, in its sole discretion;

(ii) if Exide (a) files, propounds, or otherwise publicly supports or announces
that the Debtor or any of its subsidiaries will support any Sale not acceptable
to each Backstop Party, in its sole discretion, or an Alternative Transaction,
including any plan of reorganization (other than the Plan), or (b) files any
motion or application seeking authority to sell any material assets, in each
case, without the prior written consent of each Backstop Party;

(iii) upon Exide or any of its senior management being informed that it will be,
or has been, indicted in connection with the DOJ Investigation or any other
investigation by any Governmental Entity, or if the DOJ Investigation is not
resolved, or is not resolved in a manner that is in form and substance
satisfactory to each Backstop Party; or

(iv) pursuant to Section 2.3(a), by any Backstop Party by written notice to
Exide; provided, however, that this Commitment Agreement shall remain in effect
with respect to any Backstop Party who does not so terminate this Agreement
pursuant to Section 2.3(a);

(f) by any Backstop Party that terminates its obligations under the PSA pursuant
to section 8.05(a) of the PSA;

(g) by Exide or any Backstop Party (other than a Defaulting Backstop Party) if
the Closing Date has not occurred by 11:59 p.m., New York City time on or before
March 31, 2015 (as it may be extended pursuant to this Section 9.1(g), the
“Outside Date”); provided that, upon the occurrence of a Backstop Party Default,
the Outside Date shall be extended in accordance with Section 2.3(a) during a
Cover Transaction Period;

 

58



--------------------------------------------------------------------------------

(h) by Exide upon written notice to each Backstop Party if, subject to the right
of the Backstop Parties to arrange a Backstop Party Replacement in accordance
with Section 2.3(a), any Backstop Party shall have breached any representation,
warranty, covenant or other agreement made by such Backstop Party in this
Commitment Agreement or any such representation and warranty shall have become
inaccurate after the date of this Commitment Agreement, and such breach or
inaccuracy would, individually or in the aggregate, result in a failure of a
condition set forth in Section 7.1 or Section 7.4, if continuing on the Closing
Date, being satisfied and such breach or inaccuracy is not cured by such
Backstop Party by the earlier of (A) the seventh (7th) day after the giving of
notice thereof to such Backstop Party by Exide and (B) the third (3rd) day prior
to the Outside Date; provided, that Exide shall not have the right to terminate
this Commitment Agreement pursuant to this Section 9.1(h) if it is then in
breach of any representation, warranty, covenant or other agreement hereunder
that would result in the failure of any condition set forth in Section 7.1 or
Section 7.2 being satisfied; or

(i) by Exide, if Exide shall terminate the PSA pursuant to Section 8.02(d)
thereof in accordance with Exide’s fiduciary duties referenced in
Section 4.02(c) thereof.

Section 9.2 Effect of Termination. (a) Upon termination of this Commitment
Agreement pursuant to this Article IX, this Commitment Agreement shall forthwith
become void and there shall be no further obligations or liabilities on the part
of Exide or the Backstop Parties; provided, that (i) the obligations of Exide to
pay the Expense Reimbursement pursuant to Article III and to satisfy their
indemnification obligations pursuant to Article VIII and to pay the Backstop
Commitment Fee pursuant to Section 3.2 shall survive the termination of this
Commitment Agreement indefinitely and shall remain in full force and effect, in
each case, until such obligation shave been satisfied, (ii) the provisions set
forth in this Section 9.2 and Article X shall survive the termination of this
Commitment Agreement in accordance with their terms and (iii) nothing in this
Section 9.2 shall relieve any Party from liability for any willful or
intentional breach of this Commitment Agreement. For purposes of this Commitment
Agreement, “willful or intentional breach” shall mean a breach of this
Commitment Agreement that is a consequence of an act undertaken by the breaching
party with the knowledge (actual or constructive) that the taking of such act
would, or would reasonably be expected to, cause a breach of this Commitment
Agreement.

(b) Upon consummation of a Sale or Alternative Transaction, Exide shall pay in
cash a fee equal to three percent (3.0%) of the Commitment Amount, calculated in
accordance with Section 3.2, to the Backstop Parties (including any Replacing
Backstop Parties and Ultimate Purchasers, but excluding any Defaulting Backstop
Parties) or their designees, based upon their respective Aggregate Commitment
Amounts.

 

59



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Notices. All notices and other communications in connection with
this Commitment Agreement shall be in writing and shall be deemed given if
delivered personally, sent via electronic facsimile (with confirmation), mailed
by registered or certified mail (return receipt requested), sent via e-mail or
delivered by an express courier (with confirmation) to the Parties at the
following addresses (or at such other address for a Party as will be specified
by like notice):

(a) If to Exide, to:

Exide Technologies

13000 Deerfield Parkway

Building 200

Milton, Georgia 3004

Attention: Phillip A. Damaska, Barbara Hatcher

E-mail address: phillip.damaska@exide.com, barbara.hatcher@exide.com;

with copies (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036-6522

Attention: Kenneth S. Ziman, J. Eric Ivester

E-mail addresses: ken.ziman@skadden.com, eric.ivester@skadden.com

and

Skadden, Arps, Slate, Meagher & Flom LLP

155 N. Wacker Dr.

Chicago, IL 60606

Attention: James J. Mazza, Jr.

E-mail address: james.mazza@skadden.com

and

Skadden, Arps, Slate, Meagher & Flom LLP

One Rodney Square

920 N. King Street

Wilmington, DE 19801

Attention: Steven J. Daniels

E-mail address: steven.daniels@skadden.com

(b) If to any of the Backstop Parties, to counsel for the Backstop Parties:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Alan W. Kornberg, Alice Belisle Eaton, Lawrence G. Wee

E-mail addresses: akornberg@paulweiss.com, aeaton@paulweiss.com, and
lwee@paulweiss.com

 

60



--------------------------------------------------------------------------------

Young Conaway Stargatt & Taylor, LLP

Rodney Square

1000 North King Street

Wilmington, DE 19801

Attention: Pauline K. Morgan, Andrew L. Magaziner

E-mail address: pmorgan@ycst.com, amagaziner@ycst.com

or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above.

Section 10.2 Assignment; Third Party Beneficiaries. Neither this Commitment
Agreement nor any of the rights, interests or obligations under this Commitment
Agreement shall be assigned by any Party (whether by operation of Law or
otherwise) without the prior written consent of Exide and the Requisite Backstop
Parties, other than an assignment by a Backstop Party expressly permitted by
Section 2.3, 2.6 or 10.7, and any purported assignment in violation of this
Section 10.2 shall be void ab initio. Except as provided in Article VIII with
respect to the Indemnified Persons, this Commitment Agreement (including the
documents and instruments referred to in this Commitment Agreement) is not
intended to and does not confer upon any Person other than the Parties any
rights or remedies under this Commitment Agreement.

Section 10.3 Prior Negotiations; Entire Agreement.

(a) This Commitment Agreement (including the agreements attached as Exhibits to
and the documents and instruments referred to in this Commitment Agreement)
constitutes the entire agreement of the Parties and supersedes all prior
agreements, arrangements or understandings, whether written or oral, among the
Parties with respect to the subject matter of this Commitment Agreement, except
that the Parties hereto acknowledge that any confidentiality agreements
heretofore executed among the Parties and the PSA (including the Plan) will each
continue in full force and effect.

(b) Notwithstanding anything to the contrary in the Plan (including any
amendments, supplements or modifications thereto) or the Confirmation Order (and
any amendments, supplements or modifications thereto) or an affirmative vote to
accept the Plan submitted by any Backstop Party, nothing contained in the Plan
(including any amendments, supplements or modifications thereto) or the
Confirmation Order (including any amendments, supplements or modifications
thereto) shall alter, amend or modify the rights of the Backstop Parties under
this Commitment Agreement unless such alteration, amendment or modification has
been made in accordance with Section 10.7.

Section 10.4 Governing Law; Venue. THIS COMMITMENT AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND, TO
THE EXTENT APPLICABLE, THE

 

61



--------------------------------------------------------------------------------

BANKRUPTCY CODE. THE PARTIES CONSENT AND AGREE THAT ANY ACTION TO ENFORCE THIS
COMMITMENT AGREEMENT OR ANY DISPUTE, WHETHER SUCH DISPUTES ARISE IN LAW OR
EQUITY, ARISING OUT OF OR RELATING TO THIS COMMITMENT AGREEMENT AND THE
AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY SHALL BE BROUGHT
EXCLUSIVELY IN THE BANKRUPTCY COURT; PROVIDED THAT, IF THE BANKRUPTCY COURT
LACKS JURISDICTION, THE PARTIES CONSENT AND AGREE THAT ANY SUCH ACTION OR
DISPUTE SHALL BE BROUGHT EXCLUSIVELY IN A COURT OF THE STATE OF NEW YORK OR A
U.S. FEDERAL COURT LOCATED IN THE STATE OF NEW YORK. THE PARTIES CONSENT TO AND
AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT. EACH OF
THE PARTIES HEREBY WAIVES AND AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF THE BANKRUPTCY COURT, (II) SUCH PARTY
AND SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY THE
BANKRUPTCY COURT OR (III) ANY LITIGATION OR OTHER PROCEEDING COMMENCED IN THE
BANKRUPTCY COURT IS BROUGHT IN AN INCONVENIENT FORUM. THE PARTIES HEREBY AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING TO AN ADDRESS PROVIDED IN WRITING BY THE RECIPIENT OF SUCH MAILING,
OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO SERVICE
ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

Section 10.5 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS TO TRIAL
BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS COMMITMENT AGREEMENT, WHETHER
IN CONTRACT, TORT OR OTHERWISE.

Section 10.6 Counterparts. This Commitment Agreement may be executed in any
number of counterparts, all of which will be considered one and the same
agreement and will become effective when counterparts have been signed by each
of the Parties and delivered to each other Party (including via facsimile or
other electronic transmission), it being understood that each Party need not
sign the same counterpart.

Section 10.7 Waivers and Amendments; Rights Cumulative. This Commitment
Agreement may be amended, restated, modified, supplemented, or changed only by a
written instrument signed by Exide and the Requisite Backstop Parties (other
than a Defaulting Backstop Party); provided, that each Backstop Party’s prior
written consent shall be required for any amendment, restatement, modification,
supplement or change that would have the effect of: (i) modifying such Backstop
Party’s Aggregate Commitment Amount, (ii) increasing the Purchase Price to be
paid in respect of the Backstop Notes, (iii) extending the Outside Date,
(iv) changing the definition of Requisite Backstop Parties, (v) changing the
terms of or conditions to the payment of the Backstop Commitment Fee,
(vi) changing any of the termination rights available to any Backstop Party
under Section 9.1(e), (vii) modifying Section 7.2(n), Section 9.1(f), or
Section 9.1(g) or (viii) otherwise disproportionately and materially adversely
affecting

 

62



--------------------------------------------------------------------------------

such Backstop Party. Subject to the foregoing, the terms and conditions of this
Commitment Agreement (other than the conditions set forth in Sections 7.2 and
7.4, the waiver of which shall be governed solely by Article VII) may be waived
(x) by Exide only by a written instrument executed by Exide and (y) by the
Requisite Backstop Parties only by a written instrument executed by such
Requisite Backstop Parties. Notwithstanding anything to the contrary contained
in this Commitment Agreement, and subject to Section 2.6, the Backstop Parties
may agree, among themselves, to reallocate their respective Aggregate Commitment
Amounts without any consent or approval of any other Party; provided, however,
any such agreement among the Backstop Parties shall require the consent or
approval of all Backstop Parties affected by such reallocation. No delay on the
part of any Party in exercising any right, power or privilege pursuant to this
Commitment Agreement will operate as a waiver thereof, nor will any waiver on
the part of any Party of any right, power or privilege pursuant to this
Commitment Agreement, nor will any single or partial exercise of any right,
power or privilege pursuant to this Commitment Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Commitment Agreement. Except as otherwise provided in this
Commitment Agreement, the rights and remedies provided pursuant to this
Commitment Agreement are cumulative and are not exclusive of any rights or
remedies which any Party otherwise may have at law or in equity.

Section 10.8 Headings. The headings in this Commitment Agreement are for
reference purposes only and will not in any way affect the meaning or
interpretation of this Commitment Agreement.

Section 10.9 Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Commitment Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to an
injunction or injunctions without the necessity of posting a bond to prevent
breaches of this Commitment Agreement or to enforce specifically the performance
of the terms and provisions hereof, in addition to any other remedy to which
they are entitled at law or in equity. Unless otherwise expressly stated in this
Commitment Agreement, no right or remedy described or provided in this
Commitment Agreement is intended to be exclusive or to preclude a Party from
pursuing other rights and remedies to the extent available under this Commitment
Agreement, at law or in equity.

Section 10.10 No Reliance. No Backstop Party or any of its Related Parties shall
have any duties or obligations to the other Backstop Parties in respect of this
Commitment Agreement, the Plan or the transactions contemplated hereby or
thereby, except those expressly set forth herein. Without limiting the
generality of the foregoing, (a) no Backstop Party or any of its Related Parties
shall be subject to any fiduciary or other implied duties to the other Backstop
Parties, (b) no Backstop Party or any of its Related Parties shall have any duty
to take any discretionary action or exercise any discretionary powers on behalf
of any other Backstop Party, (c) (i) no Backstop Party or any of its Related
Parties shall have any duty to the other Backstop Parties to obtain, through the
exercise of diligence or otherwise, to investigate, confirm, or disclose to the
other Backstop Parties any information relating to Exide or any of its
Subsidiaries that may have been communicated to or obtained by such Backstop
Party or any of its Affiliates in any capacity and (ii) no Backstop Party may
rely, and confirms that it has not relied, on any due diligence investigation
that any other Backstop Party or any

 

63



--------------------------------------------------------------------------------

Person acting on behalf of such other Backstop Party may have conducted with
respect to Exide or any of its Affiliates or any of their respective securities
and (d) each Backstop Party acknowledges that no other Backstop Party is acting
as a placement agent, initial purchaser, underwriter, broker or finder with
respect to its Backstop Notes or its Backstop Commitment.

Section 10.11 Publicity. At all times prior to the Closing Date or the earlier
termination of this Commitment Agreement in accordance with its terms, Exide and
the Backstop Parties shall consult with each other prior to issuing any press
releases (and provide each other a reasonable opportunity to review and comment
upon such release) or otherwise making public announcements with respect to the
transactions contemplated by this Commitment Agreement. No Party shall issue any
such press release or make any such public statement prior to such consultation,
except to the extent the disclosing Party determines it is required to do so by
applicable Law, in which case such Party shall use all reasonable efforts to
consult with the other Party (or Parties) before issuing any such release or
making any such public statement.

Section 10.12 Settlement Discussions. This Commitment Agreement and the
transactions contemplated herein are part of a proposed settlement of a dispute
between the Parties. Nothing herein shall be deemed an admission of any kind nor
does anything herein reflect the views of any party as to the valuation of Exide
and its Subsidiaries. Pursuant to Federal Rule of Evidence 408 and any
applicable state rules of evidence, this Commitment Agreement and all
negotiations relating thereto shall not be admissible into evidence in any
proceeding, except to the extent filed with, or disclosed to, the Bankruptcy
Court in connection with the Chapter 11 Case (other than a proceeding to approve
or enforce the terms of this Commitment Agreement).

[Signature Pages Follow]

 

64



--------------------------------------------------------------------------------

Schedule 1

to Backstop Commitment Agreement

 

Backstop Party

   Primary Notes      Backstop Commitment
Amount      Aggregate
Commitment
Amount      Beneficially
Controlled Owned
DIP Claims  

MacKay Shields LLC, as investment adviser on behalf of the Lenders it advises

   $ 31,960,963       $ 40,471,537       $ 72,432,500       $ 137,976,277   

Alliance Bernstein High Income Fund, AB Global High Income Fund, ACM Global High
Yield - Offshore and certain other affiliates

     17,440,630         24,991,870         42,432,500         44,488,022   

D.E. Shaw Galvanic Portfolios, L.L.C and other affiliated funds

     12,962,963         1,537,037         14,500,000         43,645,868   

Neuberger Berman Fixed Income LLC, as investment manager

     8,328,963         3,671,037         12,000,000         2,370,793   

The Northwestern Mutual Life Insurance Company

     5,081,481         4,918,519         10,000,000         20,320,871   

Stonehill Institutional Partners, L.P. and Stonehill Master Fund LTD

     1,814,815         5,185,185         7,000,000         33,645,907   

BDCM Opportunity Fund III LP

     760,000         —           760,000         3,748,567   

Nomura Corporate Research and Asset MGMT Inc.

     875,000         —           875,000         7,293,341      

 

 

    

 

 

    

 

 

    

 

 

 

Total

   $ 79,224,815       $ 80,775,185       $ 160,000,000       $ 293,489,646      

 

 

    

 

 

    

 

 

    

 

 

 

 

65



--------------------------------------------------------------------------------

Schedule 2

to Backstop Commitment Agreement

None.

 

66